Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 76658HAA5

Revolving Credit Facility: 76658HAC1

Term Facility: 76658HAB3

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 3, 2013

among

RIGNET, INC.,

as Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and

L/C Issuer,

COMPASS BANK,

as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

       1   

1.01

     Defined Terms        1   

1.02

     Other Interpretive Provisions        28   

1.03

     Accounting Terms        28   

1.04

     Rounding        29   

1.05

     Times of Day        29   

1.06

     Rates        29   

1.07

     Letter of Credit Amounts        29   

1.08

     UCC Terms        29   

1.09

     Timing of Payment or Performance        29   

Article II COMMITMENTS AND CREDIT EXTENSIONS

       30   

2.01

     Loans        30   

2.02

     Borrowings, Conversions and Continuations of Loans        30   

2.03

     Letters of Credit        31   

2.04

     Swingline Loans        39   

2.05

     Prepayments        41   

2.06

     Termination or Reduction of Commitments        43   

2.07

     Repayment of Loans        43   

2.08

     Interest and Default Rate        44   

2.09

     Fees        44   

2.10

     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate        45   

2.11

     Evidence of Debt        45   

2.12

     Payments Generally; Administrative Agent’s Clawback        46   

2.13

     Sharing of Payments by Lenders        48   

2.14

     Cash Collateral        49   

2.15

     Defaulting Lenders        50   

 

ii



--------------------------------------------------------------------------------

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

       52   

3.01

     Taxes        52   

3.02

     Illegality        56   

3.03

     Inability to Determine Rates        56   

3.04

     Increased Costs; Reserves on Eurodollar Rate Loans        57   

3.05

     Compensation for Losses        58   

3.06

     Mitigation Obligations; Replacement of Lenders        59   

3.07

     Survival        59   

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

       59   

4.01

     Conditions of Initial Credit Extension        59   

4.02

     Conditions to all Credit Extensions        61   

Article V REPRESENTATIONS AND WARRANTIES

       62   

5.01

     Existence, Qualification and Power        62   

5.02

     Authorization; No Contravention        62   

5.03

     Governmental Authorization; Other Consents        62   

5.04

     Binding Effect        62   

5.05

     Financial Statements; No Material Adverse Effect        63   

5.06

     Litigation        63   

5.07

     No Default        63   

5.08

     Ownership of Property; Liens        63   

5.09

     Environmental Compliance        63   

5.10

     Insurance        64   

5.11

     Taxes        64   

5.12

     ERISA Compliance        64   

5.13

     Margin Regulations; Investment Company Act        65   

5.14

     Disclosure        65   

5.15

     Compliance with Laws        66   

5.16

     Solvency        66   

5.17

     Casualty, Etc.        66   

5.18

     OFAC        66   

5.19

     [Intentionally Omitted]        66   

5.20

     Subsidiaries; Equity Interests; Loan Parties        66   

5.21

     Intellectual Property; Licenses, Etc.        67   

 

iii



--------------------------------------------------------------------------------

Article VI AFFIRMATIVE COVENANTS

       67   

6.01

     Financial Statements        67   

6.02

     Certificates; Other Information        68   

6.03

     Notices        69   

6.04

     Payment of Obligations        70   

6.05

     Preservation of Existence, Etc.        70   

6.06

     Maintenance of Properties        70   

6.07

     Maintenance of Insurance        70   

6.08

     Compliance with Laws        71   

6.09

     Books and Records        71   

6.10

     Inspection Rights        71   

6.11

     Use of Proceeds        71   

6.12

     Additional Guarantors; Pledge of Equity of Foreign Subsidiaries        72
  

6.13

     Covenant to Give Security        72   

6.14

     Principal Depository        73   

6.15

     Further Assurances        73   

6.16

     Keepwell Requirements        73   

Article VII NEGATIVE COVENANTS

       73   

7.01

     Liens        74   

7.02

     Indebtedness        75   

7.03

     Investments        76   

7.04

     Fundamental Changes        77   

7.05

     Dispositions        77   

7.06

     Restricted Payments        78   

7.07

     Change in Nature of Business        79   

7.08

     Transactions with Affiliates        79   

7.09

     Burdensome Agreements        79   

7.10

     Use of Proceeds        79   

7.11

     Financial Covenants        79   

7.12

     Fiscal Year and Accounting Changes        80   

7.13

     Sale and Leaseback Transactions        80   

7.14

     Sanctions        80   

 

iv



--------------------------------------------------------------------------------

Article VIII EVENTS OF DEFAULT AND REMEDIES

       80   

8.01

     Events of Default        80   

8.02

     Remedies Upon Event of Default        82   

8.03

     Application of Funds        83   

Article IX ADMINISTRATIVE AGENT

       84   

9.01

     Appointment and Authority        84   

9.02

     Rights as a Lender        84   

9.03

     Exculpatory Provisions        84   

9.04

     Reliance by Administrative Agent        85   

9.05

     Delegation of Duties        86   

9.06

     Resignation of Administrative Agent        86   

9.07

     Non-Reliance on Administrative Agent and Other Lenders        87   

9.08

     No Other Duties, Etc.        87   

9.09

     Administrative Agent May File Proofs of Claim; Credit Bidding        87   

9.10

     Collateral and Guaranty Matters        88   

9.11

     Secured Cash Management Agreements and Secured Hedge Agreements        89
  

Article X CONTINUING GUARANTY

       89   

10.01

     Guaranty        89   

10.02

     Rights of Lenders        90   

10.03

     Certain Waivers        90   

10.04

     Obligations Independent        90   

10.05

     Subrogation        91   

10.06

     Termination; Reinstatement        91   

10.07

     Stay of Acceleration        91   

10.08

     Condition of Borrower        91   

10.09

     Appointment of Borrower        91   

10.10

     Right of Contribution        91   

Article XI MISCELLANEOUS

       92   

11.01

     Amendments, Etc.        92   

11.02

     Notices; Effectiveness; Electronic Communications        94   

 

v



--------------------------------------------------------------------------------

11.03

     No Waiver; Cumulative Remedies; Enforcement        95   

11.04

     Expenses; Indemnity; Damage Waiver        96   

11.05

     Payments Set Aside        98   

11.06

     Successors and Assigns        98   

11.07

     Treatment of Certain Information; Confidentiality        102   

11.08

     Right of Setoff        103   

11.09

     Interest Rate Limitation        103   

11.10

     Counterparts; Integration; Effectiveness        104   

11.11

     Survival of Representations and Warranties        104   

11.12

     Severability        104   

11.13

     Replacement of Lenders        104   

11.14

     Governing Law; Jurisdiction; Etc.        105   

11.15

     Waiver of Jury Trial        106   

11.16

     Subordination        106   

11.17

     No Advisory or Fiduciary Responsibility        107   

11.18

     Electronic Execution of Assignments and Certain Other Documents        107
  

11.19

     USA PATRIOT Act Notice        107   

11.20

     Time of the Essence        108   

11.21

     Amendment and Restatement of Existing Credit Agreement        108   

11.22

     ENTIRE AGREEMENT        108   

 

vi



--------------------------------------------------------------------------------

BORROWER PREPARED SCHEDULES

 

Schedule 5.20(a)    Subsidiaries, Joint Ventures, Partnerships and Other Equity
Investments Schedule 5.20(b)    Loan Parties Schedule 5.21(g)(ii)    Leased
Property Schedule 6.14    Excluded Accounts Schedule 7.01    Existing Liens
Schedule 7.02    Existing Indebtedness Schedule 7.03    Existing Investments
Schedule 7.08    Affiliate Transactions

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule 1.01(a)    Certain Addresses for Notices Schedule 1.01(b)    Initial
Commitments and Applicable Percentages EXHIBITS    Exhibit A    Form of
Revolving Note Exhibit B    Form of Term Note Exhibit C    Form of Compliance
Certificate Exhibit D    Form of Loan Notice Exhibit E    Form of Swingline Loan
Notice Exhibit F    Form of Assignment and Assumption Exhibit G    Form of
Administrative Questionnaire Exhibit H-1    Form of U.S. Tax Compliance
Certificate Exhibit H-2    Form of U.S. Tax Compliance Certificate Exhibit H-3
   Form of U.S. Tax Compliance Certificate Exhibit H-4    Form of U.S. Tax
Compliance Certificate

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
October 3, 2013, among RIGNET, INC., a Delaware corporation (the “Borrower”),
the Guarantors (defined herein), the Lenders (defined herein), and BANK OF
AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

A. Borrower has requested that the Lenders, the Swingline Lender and the L/C
Issuer make loans and other financial accommodations to Borrower.

B. The Lenders, the Swingline Lender and the L/C Issuer have agreed to make such
loans and other financial accommodations to Borrower on the terms and subject to
the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (a) acquires any going business, line of business, division or
enterprise or all or substantially all of the assets of any other Person,
whether through the purchase of assets, merger or otherwise, or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) Equity Interests in another Person sufficient to cause
such Person to become a Subsidiary of Borrower or any of its Subsidiaries.

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Second Amended and Restated Credit Agreement and all
exhibits and schedules hereto.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and



--------------------------------------------------------------------------------

(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments. The Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):

 

Level

  

Consolidated Leverage Ratio

   Eurodollar Rate &
LIBOR Daily Floating Rate   Commitment Fee 1    Less than 1.00 to 1.00    1.50%
  0.25% 2   

Greater than or equal to 1.00 to 1.00,

but less than 1.25 to 1.00

   1.75%   0.25% 3   

Greater than or equal to 1.25 to 1.00,

but less than 2.25 to 1.00

   2.00%   0.30% 4    Greater than or equal to 2.25 to 1.00    2.50%   0.35%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 4 shall apply, in each case as of the fifth Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the Applicable Rate as of the Closing Date
shall be set forth in Level 2 until the first Business Day immediately following
the date a Compliance Certificate is delivered to Agent pursuant to
Section 6.02(a) for the fiscal quarter ending September 30, 2013. Any adjustment
in the Applicable Rate shall be applicable to all Credit Extensions then
existing or subsequently made or issued.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Agent, in substantially the form
of Exhibit F or any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP or IFRS, as applicable, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP or IFRS, as applicable, if such lease were
accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2012, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Revolving Facility, (b) the date of termination of the Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the Commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for an Interest Period of one month
plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. No Loan shall be a Base Rate Loan unless required or permitted
by Section 3.02 or Section 3.03.

“BBA LIBOR” means the British Bankers Association LIBOR Rate.

“BofA Bonding Facility” means a credit facility pursuant to which Bank of
America or any of its Affiliates may from time to time issue bank guaranties for
the account of Nessco Group or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Account” has the meaning specified in Section 2.12(a)(ii).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s Office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to Agent, for
the benefit of one or more of the L/C Issuers or the Lenders, as collateral for
L/C Obligations, the Obligations, or obligations of the Revolving Lenders to
fund participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to Agent and the applicable L/C Issuer, and/or (c) if
Agent and the applicable L/C Issuer shall agree, in their sole discretion, other
credit support, in each case, in Dollars and pursuant to documentation in form
and substance satisfactory to Agent and such L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such Cash Collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Borrower or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than three hundred sixty days (360) days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than ninety (90) days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof;

 

4



--------------------------------------------------------------------------------

(d) Investments, classified in accordance with GAAP as current assets of
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e) other short-term investments in a currency other than Dollars (provided that
such alternate currency is readily available, freely traded, and is one in which
deposits are customarily offered to banks in the London interbank market),
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments of a type analogous to preceding clauses
(a) through (d).

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by Agent, the
applicable Cash Management Bank (other than Agent or an Affiliate of Agent) must
have delivered a Secured Party Designation Notice to Agent prior to such date of
determination.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means, with respect to Borrower, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any Permitted Investor, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

 

5



--------------------------------------------------------------------------------

“Closing Date” means the date hereof.

“Clydesdale Bonding Facility Agreement” means that certain facility letter dated
August 17, 2011, between Clydesdale Bank PLC, Nessco Group Holdings Limited and
Nesscoinvsat Limited, together with all exhibits, schedules, and annexes
thereto, in each case as amended, restated, or supplemented from time to time.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and the “Pledged Collateral” referred
to in the Collateral Documents, and all of the other property that is or is
intended under the terms of the Collateral Documents to be subject to Liens in
favor of Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, each Security Agreement, each Pledge
Agreement, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to Agent pursuant to Section 6.15, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or profits (however denominated) or that are franchise
Taxes or branch profits Taxes.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of Borrower and its Subsidiaries or any other Person,
such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP or IFRS, as applicable.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP or IFRS, as applicable, (a) Consolidated Net Income for
the most recently completed Measurement Period; plus (b) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income Taxes payable, (iii) depreciation and
amortization expense, and (iv) non-cash charges and losses (excluding any such
non-cash charges or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), and (v) all other non-cash
finance expenses (including but not limited to (A) changes in valuations of
preferred stock, and (B) non-share based compensation expenses); plus
(c) transaction costs and expenses incurred by Borrower and its Subsidiaries in
connection with this Agreement; plus (d) reasonable, non-recurring transaction
costs and expenses incurred by Borrower and its Subsidiaries in connection with
any

 

6



--------------------------------------------------------------------------------

Acquisition or other Investment permitted under this Agreement (whether or not
consummated), plus (e) any adjustments resulting from purchase accounting in
accordance with GAAP for any Acquisition or other Investment permitted under
this Agreement, plus (f) the amount of any business optimization expense and
restructuring charge or reserve deducted (and not added back) in such period in
computing Consolidated Net Income, including any restructuring costs incurred in
connection with Acquisitions after the Closing Date, costs related to the
closure and/or consolidation of facilities, retention charges, systems
establishment costs, conversion costs and excess pension charges and consulting
fees incurred in connection with the foregoing, provided such costs (x) are
actual and identifiable, and (y) do not exceed ten percent (10%) of Target
EBITDA, less (g) without duplication and to the extent reflected as a gain or
otherwise included in the calculation of Consolidated Net Income for such
period, non-cash gains (excluding any such non-cash gains to the extent
(i) there were cash gains with respect to such gains in past accounting periods
or (ii) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods). “Consolidated EBITDA” for
any Measurement Period shall be calculated to give pro forma effect to any
acquisition or disposition of assets consummated at any time after the first day
of such Measurement Period as if each such acquisition or disposition had
occurred on the first day of such Measurement Period, provided that any such pro
forma adjustment shall be (x) made on a basis consistent with GAAP or IFRS, as
applicable, and Regulation S-X promulgated under the Securities Act of 1933, and
(y) supported by detailed calculations.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (without duplication) (i) Consolidated EBITDA,
less (ii) cash Taxes, less (iii) Restricted Payments paid in cash by Borrower to
the owners of its Equity Interests, less (iv) through the second anniversary of
the Closing Date, Unfinanced Capital Expenditures in excess of $20,000,000, and
thereafter, all Unfinanced Capital Expenditures, plus (v) any voluntary
prepayment of the Obligations, in each case for the applicable Measurement
Period, to (b) the sum of (i) current maturities of long term Indebtedness
(including, but not limited to, any Subordinated Debt and Capitalized Leases),
but in each case excluding the scheduled principal payment due and payable by
Borrower on the Maturity Date under any Loan made pursuant to this Agreement,
plus (ii) Consolidated Interest Charges for the applicable Measurement Period,
plus (iii) plus principal payments made in respect of Subordinated Debt for the
applicable Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a Consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business); (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (f) above of Persons other than Borrower or any Subsidiary; and
(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Borrower or such Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP or IFRS, as applicable, plus
(b) all interest paid or payable with respect to discontinued operations, plus
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP or IFRS, as applicable, in each case, of or by
Borrower and its Subsidiaries on a Consolidated basis for the most recently
completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Borrower and its Subsidiaries on a Consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that Borrower’s equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Measurement Period to Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the LIBOR Daily
Floating Rate plus the Applicable Rate for Revolving Loans that are LIBOR Daily
Floating Rate Loans plus two percent (2%), in each case, to the fullest extent
permitted by applicable Law.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Agent and Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent, the L/C Issuer, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two (2) Business Days of the
date when due, (b) has notified Borrower, Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Agent or Borrower, to confirm in writing to Agent and
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause upon receipt of such written confirmation by Agent and Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by Agent in a written notice of such determination, which shall be
delivered by Agent to Borrower, the L/C Issuer, the Swingline Lender and each
other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, a
Disposition shall not include any Involuntary Disposition or the issuance by any
Person of its Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, with respect to any amount denominated
in a currency other than Dollars, the equivalent amount thereof in Dollars as
determined by Agent using the buy and sell spot rates of exchange quoted by
Agent’s foreign exchange trading office.

 

9



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof, or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by an Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvent or endangered status; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to BBA LIBOR, as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by Administrative Agent, as published on
the applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided further that to the extent
such market practice is not administratively feasible for Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate, but excluding any Loan that bears interest based on the LIBOR
Daily Floating Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to in Section 3.01, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain First Amended and Restated Credit
Agreement dated as of July 2, 2012, among Borrower, the lenders party thereto,
and Bank of America, as Administrative Agent for itself and the other lenders
party thereto, as amended by that certain First Amendment to First Amended and
Restated Credit Agreement dated as of December 13, 2012, that certain Second
Amendment to First Amended and Restated Credit Agreement dated as of March 28,
2013, and that certain Third Amendment to First Amended and Restated Credit
Agreement and Waiver dated as of March 6, 2013, and as further amended or
supplemented prior to the date hereof.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

“Fee Letter” means that certain letter agreement, dated August 22, 2013, among
Borrower, the Agent and the Arranger, as amended, restated or supplemented from
time to time.

 

12



--------------------------------------------------------------------------------

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
or maintained under any non-U.S. law or jurisdiction that is maintained or
contributed by any Loan Party or ERISA Affiliate.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary,
provided that, for purposes of this Agreement and the other Loan Documents, each
of ComPetro Communications LLC, a Delaware limited liability company, and
ComPetro Communications Holdings LLC, a Delaware limited liability company,
shall be deemed to be a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance acceptable to Agent and its counsel.

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis and subject to the terms of Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other

 

13



--------------------------------------------------------------------------------

obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of the kind described in clauses
(a) through (g) of the definition thereof or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed or
expressly undertaken by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means the Subsidiaries of Borrower as are or may from time to time
become parties to this Agreement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided that, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further, that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by Agent, the applicable Hedge Bank
(other than Agent or an Affiliate of Agent) must have delivered a Secured Party
Designation Notice to Agent prior to such date of determination.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“IFRS” means the International Financial Reporting Standards adopted by the
International Accounting Standards Board that are applicable to the
circumstances as of the date of determination.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP or IFRS, as applicable:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

 

14



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the due
date therefor or outstanding for more than 90 days after the date on which such
trade account payable was created unless such account is being contested in good
faith and appropriate reserves made);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire any such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Inmarsat Acquisition” means the acquisition by Borrower and its Subsidiaries of
the energy broadband business of Inmarsat plc pursuant to, and in accordance
with the terms of, the Asset Purchase Agreement, dated as of August 1, 2013,
among (a) Borrower, (b) Inmarsat Solutions Global Limited, a United Kingdom
corporation, Stratos Offshore Services Company, a Delaware corporation, Stratos
Gesellschaft fur Satellitenkommunikation GmbH, a German company with limited
liability, Inmarsat Solutions B.V., a Netherlands company with limited
liability, Inmarsat Solutions (Canada) Inc., a Canadian corporation, and
Inmarsat Solutions (US) Inc., a Delaware corporation, and (c) solely for
purposes of Section 5.17(b) of such Asset Purchase Agreement, Inmarsat Ventures
Limited, a company organized and existing under the laws of England and Wales.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any LIBOR Daily Floating Rate
Loan, the last day of each month and the Maturity Date of the Facility under
which such Loan was made (with Swingline Loans being deemed made under the
Revolving Facility for purposes of this definition); and (c) as to any Base Rate
Loan, the last day of each month and the Maturity Date of the Facility under
which such Loan was made.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), or three
(3) or, only if available to all of the Lenders, six (6) months thereafter, as
selected by Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person, or (d) any other Acquisition.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement in form and substance acceptable
to Agent and its counsel which is executed and delivered in accordance with the
provisions of Sections 6.12 and 6.13.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

16



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and permitted assigns and, unless the context
requires otherwise, includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $15,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Daily Floating Rate” means the rate per annum equal to (a) BBA LIBOR at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (b) if such published rate is not
available at such time for any reason, the rate per annum determined by Agent to
be the rate at which deposits in dollars for delivery on the date of
determination in same day funds in the approximate amount of the LIBOR Daily
Floating Rate Loan being made or

 

17



--------------------------------------------------------------------------------

maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination. Any change in the LIBOR
Daily Floating Rate due to a change in BBA LIBOR shall be effective from and
including the effective date of such change in BBA LIBOR.

“LIBOR Daily Floating Rate Loan” means a Loan that bears interest based on the
LIBOR Daily Floating Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan, a Revolving Loan or a Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Joinder Agreement, and (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14,
but specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit D.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of Borrower, or the Loan
Parties taken as a whole, to perform their obligations under any Loan Document
to which it is a party; (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against Borrower or any of its
Subsidiaries of any Loan Document to which it is a party; or (d) a material
adverse effect on the interest of the Loan Parties, taken as a whole, in, or the
value, perfection or priority of Agent’s security interest in a material portion
of the Collateral.

“Material Foreign Subsidiary” means each of (a) RigNet Luxembourg Holdings, and
(b) each other Significant Subsidiary of Borrower that (i) is a CFC and (ii) is
not owned or deemed to be owned for U.S. tax purposes by a CFC, directly or
indirectly.

“Maturity Date” means (a) with respect to the Revolving Facility, October 3,
2018, and (b) with respect to the Term Facility, October 3, 2018; provided
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

 

18



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of Borrower or, if fewer than four
(4) consecutive fiscal quarters of Borrower have been completed since the
Closing Date, the fiscal quarters of Borrower that have been completed since the
Closing Date.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 102% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 102% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by Agent and the
L/C Issuer in their sole discretion but in no event to exceed 102% of such
liabilities.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five
(5) plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Nessco Group” means Nessco Group Holdings Limited, an entity incorporated under
the laws of Scotland.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, or
Involuntary Disposition, net of (a) direct costs and expenses incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof (including, in respect of any Disposition or Involuntary
Disposition by a Foreign Subsidiary or CFC, taxes paid or payable upon the
repatriation of any such proceeds) and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of Agent) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility or all
Lenders entitled to payment, in accordance with the terms of Section 11.01 and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a Term Note or a Revolving Note, as the context may require.

 

19



--------------------------------------------------------------------------------

“NPL” means the National Priorities List under CERCLA.

“Obligations” means: (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that with respect to any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations shall be excluded from “Obligations” owing by such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swingline Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

 

20



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan, but including a Multiple Employer Plan) that is maintained
or is contributed to by any Loan Party and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

“Permitted Investor” means (a) Altira Group LLC, (b) T. Rowe Price, (c) either
Cubera Private Equity or KKR & Co. L.P., or (d) any investment fund or other
entity that any Person described in clause (a), (b) or (c) (or its officers or
employees) manages, controls or holds contract management responsibility for or
in which any such Person holds a profits interest.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to Borrower or any Subsidiary;
provided that, if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party, or (ii) such transaction must be an
intercompany Investment permitted under Section 7.03(c); (c) Dispositions of
accounts receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or, any
ERISA Affiliate or any such Plan to which any Loan Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means each pledge agreement in form and substance reasonably
acceptable to Agent and its counsel, executed by a Loan Party in favor of Agent.

“Pledged Collateral” has the meaning specified in each Pledge Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

21



--------------------------------------------------------------------------------

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and Agent, which agreement is
in form and substance reasonably acceptable to Agent and which provides Agent
with “control” (as such term is used in Article 9 of the UCC) over the deposit
account(s) or securities account(s) described therein.

“Recipient” means Agent, any Lender, the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c), of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, (a) the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination, and (b) if there are only two Lenders, then Required Lenders
shall mean both Lenders.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposure representing more than 50% of the Revolving Exposure of all
Revolving Lenders. The Revolving Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time; provided
that, the amount of any participation in any Swingline Loan and Unreimbursed
Amount that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swingline Lender or L/C Issuer, as the case may be, in making
such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to Agent. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party. To the
extent requested by Agent, each Responsible Officer will provide an incumbency
certificate, in form and substance reasonably satisfactory to Agent.

 

22



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of Borrower or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment (whether in
cash, securities or other property), purchase or other acquisition for value,
direct or indirect, of any shares (or equivalent) of any class of Equity
Interests of Borrower or any of its Subsidiaries, now or hereafter outstanding,
including, but not limited to, any sinking fund or similar deposit, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Closing Date shall be $125,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit A.

“RigNet Luxembourg Holdings” means RigNet Luxembourg Holdings, a societe a
responsabilite limitee (private limited liability company) organized under the
laws of the Grand-Duchy of Luxembourg.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

23



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any of its Subsidiaries and any Hedge Bank.

“Secured Obligations” means (a) all Obligations, (b) all obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements (unless,
at least five (5) Business Days prior to entering into any such agreement, the
Borrower provides written notice to Agent that such agreement results in a
material adverse tax impact on a Subsidiary, in which case the obligations under
such agreement shall not constitute “Secured Obligations”), (c) all obligations
arising under bank guarantees in connection with the BofA Bonding Facility, and
(d) all costs and expenses incurred in connection with enforcement and
collection of the foregoing to the extent required to be paid by any Loan Party
under any Loan Document, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that with respect to any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations shall be excluded from “Secured Obligations” owing by, guaranteed by
or secured by such Loan Party.

“Secured Parties” means, collectively, Agent, the Lenders, the L/C Issuer, the
Hedge Banks, the Cash Management Banks, Bank of America (with respect to bank
guarantees in connection with the BofA Bonding Facility), the Indemnitees, each
co-agent or sub-agent appointed by Agent from time to time pursuant to Section
9.05.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender in form and substance acceptable to Agent and its counsel.

“Security Agreement” means each security agreement in form and substance
reasonably acceptable to Agent and its counsel, executed by a Loan Party in
favor of Agent.

“Significant Subsidiary” means, at any time, each Subsidiary of Borrower that
owns 15% or more of the total assets or earns 15% or more of the total income of
Borrower and its Subsidiaries on a Consolidated basis.

 

24



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Property” means the particular assets identified in writing to Agent
by Borrower on or prior to the Closing Date.

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment to the prior payment of the
Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects acceptable to Agent in its sole discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

25



--------------------------------------------------------------------------------

“SWIFT” has the meaning specified in Section 2.03(f).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit E.

“Swingline Sublimit” means an amount equal to the lesser of (a) $2,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP or IFRS, as applicable.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target EBITDA” means EBITDA of any Person that is the target in any
Acquisition, calculated for such Person and its Subsidiaries on a pro forma
basis consistent with the calculation of Consolidated EBITDA for Borrower and
its Subsidiaries (excluding any portion thereof determined by Agent to be
inapplicable).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrower pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 1.01(b) under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $60,000,000.

 

26



--------------------------------------------------------------------------------

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit B.

“Third Amendment to Existing Credit Agreement” means that certain Third
Amendment to First Amended and Restated Credit Agreement and Waiver dated as of
May 6, 2013, among Borrower, Lenders and Agent.

“Threshold Amount” means $5,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a LIBOR
Daily Floating Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any documentary Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance).

“Unfinanced Capital Expenditures” means Capital Expenditures that are not
financed with Indebtedness permitted under Section 7.02.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

27



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Withholding Agent” means Agent or any Loan Party.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared at Borrower’s option in conformity
with, GAAP or IFRS, as applicable, in each case applied on a consistent basis,
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein or as required by Law. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

28



--------------------------------------------------------------------------------

(b) Changes in GAAP or IFRS. If at any time any change in GAAP or IFRS, or the
application thereof, would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either Borrower or the Required
Lenders shall so request, Agent and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP or IFRS or the application thereof, as applicable
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or IFRS, as applicable, prior to such change therein and
(ii) Borrower shall provide to Agent and Lenders a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or IFRS, as applicable.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a Consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Rates. Agent does not warrant, nor accept responsibility, nor shall Agent
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that, with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08 UCC Terms. Terms defined in the UCC in effect on the Closing Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect.

1.09 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day that is not a Business Day, then, except as
otherwise provided in the definition of Interest Period and in the proviso
below, the date of such payment or performance shall extend to the immediately
succeeding Business Day, provided that, if any principal repayment installment
to be made by Borrower (other than principal repayment installments on
Eurodollar Rate Loans) shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

29



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a loan to Borrower, in Dollars, in a single
advance on the Closing Date in an amount not to exceed such Term Lender’s
Applicable Percentage of the Term Facility. Any portion of the Term Borrowing
that is repaid or prepaid may not be reborrowed. Subject to this subsection (a),
Term Loans may be Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as
further provided herein.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to Borrower, in Dollars, from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided
however, that after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and (ii) the
Revolving Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow Revolving Loans, prepay under Section 2.05, and reborrow under this
subsection (b). Revolving Loans may be LIBOR Daily Floating Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided however, any
Revolving Borrowings made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as LIBOR Daily Floating Rate Loans
unless Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone. Each
such notice must be received by Agent not later than 12:00 p.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans, and (ii) on the requested date of any
Borrowing of LIBOR Daily Floating Rate Loans or of any conversion of Eurodollar
Rate Loans to LIBOR Daily Floating Rate Loans. Each telephonic notice by
Borrower pursuant to this subsection (a) must be confirmed promptly by delivery
to Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to LIBOR Daily
Floating Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $50,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (A) the applicable Facility and whether Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such Facility, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, LIBOR Daily Floating Rate Loans. Any such automatic conversion to
LIBOR Daily Floating Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurodollar Rate Loan.

 

30



--------------------------------------------------------------------------------

(b) Advances. Following receipt of a Loan Notice for a Facility, Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by Borrower, Agent shall notify each
Appropriate Lender of the details of any automatic conversion to LIBOR Daily
Floating Rate Loans described in subsection (a). In the case of a Borrowing,
each Appropriate Lender shall make the amount of its Loan available to Agent in
immediately available funds at Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), Agent shall make all funds so received
available to Borrower in like funds as received by Agent either by (i) crediting
the account of Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Agent by Borrower;
provided however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to LIBOR Daily Floating Rate Loans.

(d) Notice of Interest Rates. Agent shall promptly notify Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, Agent shall notify Borrower and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than six (6) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than four (4) Interest Periods in effect in respect of the Revolving
Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of Borrower or any of its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of Borrower or

 

31



--------------------------------------------------------------------------------

its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Facility, (y) the
Revolving Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to subsection (b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Agent and the L/C Issuer, the Letter of Credit
is in an initial stated amount less than $100,000, in the case of a commercial
Letter of Credit, or $500,000, in the case of a standby Letter of Credit;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

32



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of Borrower. Such Letter of Credit Application may be
sent by fax transmission, by United States mail, by overnight courier, by
electronic transmission using the system provided by the L/C Issuer, by personal
delivery or by any other means acceptable to the L/C Issuer. Such Letter of
Credit Application must be received by the L/C Issuer and Agent not later than
10:00 a.m. at least two (2) Business Days (or such later date and time as Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, Borrower shall furnish to the L/C Issuer and Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or Agent may
require.

 

33



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with Agent (by telephone or in writing) that Agent has received a
copy of such Letter of Credit Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Lender, Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Agent a true and
complete copy of such Letter of Credit or amendment.

(iv) If Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of subsection (a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from Agent that the Required Lenders have elected not to permit such
extension or (2) from Agent, any Revolving Lender or Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Agent thereof. Not later than 10:00 a.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), Borrower
shall reimburse the L/C Issuer through Agent in an amount equal to the amount of
such drawing. If Borrower fails to so reimburse the L/C Issuer by such time,
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event,
Borrower shall be deemed to have requested a Revolving Borrowing of LIBOR Daily
Floating Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum

 

34



--------------------------------------------------------------------------------

and multiples specified in Section 2.02 for the principal amount of LIBOR Daily
Floating Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or Agent
pursuant to this subsection (i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to subsection (i) make
funds available (and Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at Agent’s Office in an amount equal to its
Applicable Revolving Percentage of the Unreimbursed Amount not later than 12:00
p.m. on the Business Day specified in such notice by Agent, whereupon, subject
to the provisions of Section 2.04(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a LIBOR Daily Floating Rate Loan to
Borrower in such amount. Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of LIBOR Daily Floating Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
Agent for the account of the L/C Issuer pursuant to subsection (ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this subsection (c) to reimburse the L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Revolving Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this subsection (c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this subsection (c) by the time specified in subsection
(ii), then, without limiting the other provisions of this Agreement, the L/C
Issuer shall be entitled to recover from such Lender (acting through Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any

 

35



--------------------------------------------------------------------------------

administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Revolving Lender (through Agent) with respect to any
amounts owing under this subsection (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with subsection (c), if Agent receives for
the account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by Agent.

(ii) If any payment received by Agent for the account of the L/C Issuer pursuant
to subsection (c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to Agent for
the account of the L/C Issuer its Applicable Revolving Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement or by such Letter of Credit, the
transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice Borrower;

 

36



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any of its
Subsidiaries.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in subsection (e); provided however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or

 

37



--------------------------------------------------------------------------------

sufficiency of any instrument transferring, endorsing or assigning or purporting
to transfer, endorse or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to
Borrower for, and the L/C Issuer’s rights and remedies against Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. Borrower shall pay to Agent for the account of each
Revolving Lender in accordance, subject to Section 2.15, with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for
each commercial Letter of Credit equal to 1.50% per annum times the daily amount
available to be drawn under such Letter of Credit and (ii) for each standby
Letter of Credit equal to 2.00% per annum times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees shall be (A) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (B) computed on a quarterly basis in arrears.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
(i) with respect to each commercial Letter of Credit, at a rate per annum equal
to 0.125%, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at a rate per annum equal to 0.125%,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer as from time to
time in effect. Such customary fees and standard costs and charges are due and
payable within two (2) days of demand and are nonrefundable.

 

38



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans (each such loan, a
“Swingline Loan”). Each such Swingline Loan may be made, subject to the terms
and conditions set forth herein, to Borrower, in Dollars, from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Revolving Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swingline Lender, may exceed the amount
of such Lender’s Revolving Commitment; provided however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Revolving Facility at such time, and (B) the Revolving Exposure of
any Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment, Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan, and the Swingline Lender shall not be
under any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this Section, prepay under Section 2.05, and reborrow under
this Section. Each Swingline Loan shall bear interest at a rate equal to the
LIBOR Daily Floating Rate plus the Applicable Margin. Immediately upon the
making of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon Borrower’s
irrevocable notice to the Swingline Lender and Agent, which may be given by
telephone. Each such notice must be received by the Swingline Lender and Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $250,000, and
(ii) the requested date of the Borrowing (which shall be a Business Day). Each
such telephonic notice must be confirmed promptly by delivery to the Swingline
Lender and Agent of a written Swingline Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower. Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan Notice, the Swingline Lender
will confirm with Agent (by telephone or in writing) that Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify Agent (by telephone or in writing) of the contents thereof. Unless the
Swingline Lender has received notice (by telephone or in writing) from Agent
(including at the request of any Revolving Lender) prior to 1:00 p.m. on the
date of the proposed Swingline Borrowing (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in the
first proviso to the first sentence of subsection (a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swingline Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swingline Loan
Notice, make the amount of its Swingline Loan available to Borrower at its
office by crediting the account of Borrower on the books of the Swingline Lender
in immediately available funds.

 

39



--------------------------------------------------------------------------------

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of Borrower (which hereby irrevocably authorizes the Swingline Lender to
so request on its behalf), that each Revolving Lender make a LIBOR Daily
Floating Rate Loan in an amount equal to such Lender’s Applicable Revolving
Percentage of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of LIBOR Daily Floating Rate Loans, but subject to the unutilized portion
of the Revolving Facility and the conditions set forth in Section 4.02. The
Swingline Lender shall furnish Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to Agent. Each Revolving Lender
shall make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Loan Notice available to Agent in immediately available funds
(and Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at Agent’s Office not
later than 12:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to subsection (ii), each Revolving Lender that so makes funds available
shall be deemed to have made a LIBOR Daily Floating Rate Loan to Borrower in
such amount. Agent shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with subsection (i), the request for LIBOR
Daily Floating Rate Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swingline Loan and
each Revolving Lender’s payment to Agent for the account of the Swingline Lender
pursuant to subsection (i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to Agent for the account
of the Swingline Lender any amount required to be paid by such Lender pursuant
to the foregoing provisions of this subsection (c) by the time specified in
subsection (i), the Swingline Lender shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this subsection
(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not

 

40



--------------------------------------------------------------------------------

similar to any of the foregoing; provided however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this subsection (c) is subject to
the conditions set forth in Section 4.02 (other than delivery by Borrower of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swingline Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. Agent will make such demand upon
the request of the Swingline Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing Borrower for interest on the Swingline Loans. Until
each Revolving Lender funds its LIBOR Daily Floating Rate Loan or risk
participation pursuant to this Section to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.

(f) Payments Directly to Swingline Lender. Borrower shall make all payments of
principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) Optional. Borrower may, upon notice to Agent, at any time or from time to
time voluntarily prepay Term Loans and Revolving Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
Agent not later than 12:00 p.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans or LIBOR Daily Floating Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans or LIBOR
Daily Floating Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility). If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each

 

41



--------------------------------------------------------------------------------

prepayment of the outstanding Term Loans pursuant to this subsection (a) shall
be applied to the principal repayment installments thereof in the inverse order
of maturity. Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

(b) Mandatory.

(i) Dispositions and Involuntary Dispositions. Borrower shall prepay the Term
Loans as hereinafter provided in an aggregate amount equal to 100% of the Net
Cash Proceeds in excess of $6,000,000 received by Borrower or any Subsidiary in
any fiscal year within three (3) days of receipt thereof as a result of any
Disposition (other than Permitted Transfers or a Sale and Leaseback Transaction
with respect to the Specified Property) or any Involuntary Disposition of assets
(other than the Specified Property) or Equity Interests owned by Borrower or any
of its Subsidiaries.

(ii) Application of Payments. Each prepayment of Loans pursuant to the
provisions of subsection (i) shall be applied, first, to the principal repayment
installments of the Term Loans in inverse order of maturity. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facilities.

(iii) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, Borrower shall
immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings (together
with all accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this subsection (iii) unless, after the prepayment of the Revolving
Loans and Swingline Loans, the Total Revolving Outstandings exceed the Revolving
Facility at such time.

(iv) Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to subsection
(iii), first, shall be applied ratably to the L/C Borrowings and the Swingline
Loans, second, shall be applied (without any reduction of the Commitment) to the
outstanding Revolving Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swingline Loans and Revolving Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by Borrower for use in the ordinary course of its business. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from Borrower or any other Loan Party or any Defaulting Lender that
has provided Cash Collateral) to reimburse the L/C Issuer or the Revolving
Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this subsection (b) shall be applied first, to Base Rate Loans, second, to
LIBOR Daily Floating Rate Loans, and third, to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this subsection
(b) shall be subject to Section 3.05, but otherwise without premium or penalty,
and shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

42



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. Borrower may, upon notice to Agent, terminate the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit, or from time
to time permanently reduce the Revolving Facility, the Letter of Credit Sublimit
or the Swingline Sublimit; provided that (i) any such notice shall be received
by Agent not later than 12:00 noon five (5) Business Days (or such shorter
period as Agent may agree) prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $2,500,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date upon the funding of the Term Loans under the
Term Facility.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swingline Sublimit or the Revolving Commitment under this
Section 2.06. Upon any reduction of the Revolving Commitments, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Applicable
Revolving Percentage of such reduction amount. All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. Commencing March 31, 2014, and continuing on the last Business
Day of each fiscal quarter thereafter, Borrower shall repay to the Term Lenders
the principal amount of $2,140,000, unless accelerated sooner pursuant to
Section 8.02; provided however, that (i) the final principal repayment
installment of the Term Loans shall be repaid on the Maturity Date for the Term
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans outstanding on such date.

(b) Revolving Loans. Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Swingline Loans. Borrower shall repay each Swingline Loan on the earlier to
occur of (i) the date ten (10) Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Facility.

 

43



--------------------------------------------------------------------------------

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of subsection (b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for LIBOR Daily Floating Rate Loans for such Facility;
(iii) each LIBOR Daily Floating Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the LIBOR Daily Floating Rate plus the Applicable
Rate for such Facility; and (iv) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the LIBOR Daily Floating Rate plus the Applicable Rate
for the Revolving Facility.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, outstanding Obligations (including Letter of Credit Fees) may accrue at
a fluctuating rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. Borrower shall pay to Agent for the account of each
Revolving Lender in accordance with its Applicable Revolving Percentage, a
commitment fee equal to the Applicable Rate for commitment fees times the actual
daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Aggregate Commitments. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the

 

44



--------------------------------------------------------------------------------

Availability Period for the Revolving Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees.

(i) Borrower shall pay to Arranger and Agent for their respective accounts fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
three hundred sixty-five (365) day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of Borrower and
its Subsidiaries or for any other reason, Borrower, or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to Agent for the account
of the applicable Lenders or the L/C Issuer, as the case may be, promptly on
demand by Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, automatically and without further action by Agent, any Lender or
the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
Agent, any Lender or the L/C Issuer, as the case may be, under any provision of
this Agreement to payment of any Obligations hereunder at the Default Rate or
under Article VIII. Borrower’s obligations under this paragraph shall survive
the termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the

 

45



--------------------------------------------------------------------------------

Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Agent in respect of
such matters, the accounts and records of Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Agent, Borrower
shall execute and deliver to such Lender (through Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in subsection (a), each Lender and Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) (i) General. All payments to be made by Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Agent, for the account of the
respective Lenders to which such payment is owed, at Agent’s Office in Dollars
and in immediately available funds not later than 3:00 p.m. on the date
specified herein. Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Agent after 3:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to Section 2.07(a) and as
otherwise specifically provided for in this Agreement, if any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(ii) On each date when the payment of any principal, interest or fees are due
hereunder or under any Loan Document, Borrower agrees to maintain on deposit in
an ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from Borrower Account, and (B) if and to the extent any payment of amount
from any or all of the accounts of Borrower maintained at Agent. Agent agrees to
provide written notice to Borrower of any automatic deduction made pursuant to
this Section showing in reasonable detail the amounts of such deduction. Lenders
agree to reimburse Borrower based on their Applicable Percentage for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of LIBOR
Daily Floating Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Agent such Lender’s share of such
Borrowing, Agent may assume that such Lender has made such share available on
such date in accordance with Section 2.02 (or, in the case of a Borrowing of
LIBOR Daily Floating Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02)

 

46



--------------------------------------------------------------------------------

and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to Agent, then the applicable Lender and
Borrower severally agree to pay to Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to Borrower to but
excluding the date of payment to Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by Agent
in connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to LIBOR Daily Floating Rate Loans. If
Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless Agent
shall have received notice from Borrower prior to the date on which any payment
is due to Agent for the account of the Lenders or the L/C Issuer hereunder that
Borrower will not make such payment, Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Agent, at the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation.

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

47



--------------------------------------------------------------------------------

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Revolving Loans) or their respective Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Loans);
(iii) each payment or prepayment of principal of Loans by Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
subsection (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

 

48



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) Borrower shall be required
to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or (iv) there
shall exist a Defaulting Lender, Borrower shall immediately (in the case of
clause (iii) above) or within one (1) Business Day (in all other cases)
following any request by Agent or the L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Agent, for the benefit of Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to subsection (c). If at any time Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Agent or the L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Agent, pay or provide to Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by Agent and the L/C Issuer that there exists excess Cash
Collateral; provided however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

49



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 11.08 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by Agent;
fifth, if so determined by Agent and Borrower, to be held in a deposit account
and released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise as may be required under the
Loan Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to subsection (v). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection (ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

50



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the L/C Issuer and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless Borrower shall have otherwise
notified Agent at such time, Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (B) such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If Borrower, Agent, Swingline Lender and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in

 

51



--------------------------------------------------------------------------------

accordance with their Applicable Percentages (without giving effect to
subsection (a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then such Withholding Agent shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation,
if any, to be delivered pursuant to subsection (e) below.

(ii) If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent to
be required based upon the information and documentation, if any, it has
received pursuant to subsection (e) below, (B) such Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Withholding Agent as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation, if any, it has received pursuant to subsection (e) below,
(B) then such Withholding Agent as required by such Laws shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

 

52



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender or the L/C
Issuer (with a copy to Agent), or by Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to Agent as required pursuant to subsection (ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) Agent against any Indemnified Taxes attributable to such Lender or
the L/C Issuer (but only to the extent that any Loan Party has not already
indemnified Agent for such Indemnified Taxes and without limiting the obligation
of the Loan Parties to do so), (B) Agent and the Loan Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (C) Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by Agent or a Loan Party in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to Agent under this clause (ii).

(d) Evidence of Payments. Upon request by Borrower or Agent, as the case may be,
after any payment of Taxes by Borrower or by Agent to a Governmental Authority
as provided in this Section 3.01, Borrower shall deliver to Agent or Agent shall
deliver to Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Borrower or Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Agent, at the time or times prescribed by applicable Law or
reasonably requested by Borrower or Agent, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by Borrower
or Agent as will permit such payments to be made without

 

53



--------------------------------------------------------------------------------

withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in subsection (ii)(A), (ii)(B) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter at the times prescribed by applicable Law or
upon the reasonable request of Borrower or Agent), executed originals of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter at the times
prescribed by applicable Law or upon the reasonable request of Borrower or
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or any successor form); or

 

54



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9 (or any successor form), and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter at the times
prescribed by applicable Law or upon the reasonable request of Borrower or
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower or Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, as the case may be, and without interest (other

 

55



--------------------------------------------------------------------------------

than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require the Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate or the LIBOR Daily Floating Rate,
or to determine or charge interest rates based upon the Eurodollar Rate or the
LIBOR Daily Floating Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower through Agent, (a) any obligation of such Lender to make
or continue Eurodollar Rate Loans or the LIBOR Daily Floating Rate or to convert
Loans to Eurodollar Rate Loans or to the LIBOR Daily Floating Rate shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) Borrower shall, upon demand from such
Lender (with a copy to Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans and all LIBOR Daily Floating Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Agent without reference to
the Eurodollar Rate component of the Base Rate), either (A) in the case of LIBOR
Daily Floating Rate Loans, immediately, or (B) in the case of Eurodollar Rate
Loans, on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the
interbank Eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not

 

56



--------------------------------------------------------------------------------

adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until Agent upon the instruction of the
Required Lenders revokes such notice. Upon receipt of such notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if Agent has made the determination described in
clause (a)(i) of this Section, Agent, in consultation with Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) Agent revokes the notice delivered with respect
to the Impacted Loans under clause (a) of the first sentence of this section,
(2) Agent or the Required Lenders notify Agent and Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides Agent and
Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a)(i), (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

57



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
LIBOR Daily Floating Rate Loan or Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
LIBOR Daily Floating Rate Loan or Base Rate Loan on the date or in the amount
notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

58



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
subsection (a), Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, resignation of Agent and the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. Agent shall have received
(i) counterparts of this Agreement, executed by a Responsible Officer of each
Loan Party and a duly authorized officer of each Lender, (ii) for the account of
each Lender requesting a Note, a Note executed by a Responsible Officer of
Borrower, (iii) counterparts of each Security Agreement, each Pledge Agreement,
and any other documents and instruments required by Agent in connection
therewith, and each other Collateral Document required by Agent to be delivered
on the Closing Date, executed by a Responsible Officer of the applicable Loan
Parties and a duly authorized officer of each other Person party thereto, as
applicable and (iv) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party and a duly authorized officer
of each other Person party thereto.

 

59



--------------------------------------------------------------------------------

(b) Officer’s Certificate. Agent shall have received (i) a certificate of a
secretary of each Loan Party in form and substance reasonably acceptable to
Agent and its counsel, dated the Closing Date and certifying as to the
Organization Documents of such Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party and of the incumbency of the Responsible Officers of each Loan Party and
(ii) the good standing, existence or its equivalent of each Loan Party.

(c) Legal Opinions of Counsel. Agent shall have received an opinion or opinions
(including, if requested by Agent, local counsel opinions) of counsel for the
Loan Parties, dated the Closing Date and addressed to Agent and the Lenders, in
form and substance reasonably acceptable to Agent.

(d) Financial Statements. Agent and the Lenders shall have received copies of
the financial statements referred to in Section 5.05, each in form and substance
reasonably satisfactory to each of them.

(e) Personal Property Collateral. Agent shall have received, in form and
substance reasonably satisfactory to Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and, to the extent requested by
Agent, each jurisdiction where any Collateral is located or where a filing would
need to be made in order to perfect Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien, judgment and
bankruptcy searches;

(ii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in Agent’s sole discretion, to perfect Agent’s security interest in
the Collateral;

(iii) stock or membership certificates, if any, evidencing the Pledged
Collateral and undated stock or transfer powers duly executed in blank, in each
case to the extent such Pledged Collateral is certificated;

(iv) in the case of any personal property Collateral located at premises leased
by a Loan Party and set forth on Schedule 5.21(g)(ii), such estoppel letters,
consents and waivers from the landlords of such real property to the extent
required to be delivered in connection with Section 6.13(b) (such letters,
consents and waivers shall be in form and substance reasonably satisfactory to
Agent); and

(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect Agent’s and the Lenders’ security
interest in the Collateral.

(f) Liability, Casualty, Property, and Terrorism. Agent shall have received
copies of insurance policies, declaration pages, certificates, and endorsements
of insurance or insurance binders evidencing liability, casualty, property, and
terrorism insurance meeting the requirements set forth herein or in the
Collateral Documents.

(g) Officer’s Closing Certificate. Agent shall have received a certificate or
certificates executed by a Responsible Officer of Borrower as of the Closing
Date, certifying as to the financial condition, solvency and related matters of
Borrower and its Subsidiaries, after giving effect to the initial borrowings
under the Loan Documents and the other transactions contemplated hereby.

 

60



--------------------------------------------------------------------------------

(h) Loan Notice. Agent shall have received a Loan Notice with respect to the
Loans to be made on the Closing Date.

(i) Specified Property. Agent shall have received a letter from Borrower in form
and substance satisfactory to Agent designating the Specified Property.

(j) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.

(k) Consents. Agent shall have received evidence that all boards of directors,
governmental, shareholder and material third party consents and approvals
necessary in connection with the entering into of this Agreement have been
obtained.

(l) Fees and Expenses. Agent and the Lenders shall have received all fees and
expenses, if any, owing pursuant to the Loan Documents.

(m) Due Diligence. The Lenders shall have completed a due diligence
investigation of Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender and the
L/C Issuer to honor any Request for Credit Extension is subject to the following
conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date of such Credit Extension, except, in
each case, to the extent such representations and warranties specifically relate
to an earlier date, in which case they shall be true and correct in all respects
or in all material respects, as applicable, as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Agent and, if applicable, the L/C Issuer or the Swingline Lender, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

61



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections (a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders, as of the date made
or deemed made, that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the required priority thereof) or (d) the
exercise by Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect and maintain the Liens
created by the Collateral Documents and (iii) actions required by applicable Law
in connection with the enforcement of any Lien or security interest or
foreclosure on the Collateral subject thereto.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

62



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements for the fiscal year ending December 31,
2012, and when delivered for each fiscal year thereafter (i) were prepared in
accordance with GAAP or IFRS as the case may be, in each case consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP or
IFRS, as applicable, in each case consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
Borrower and its Subsidiaries as of the date thereof, including liabilities for
material taxes, commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of Borrower and its Subsidiaries
dated June 30, 2013, and the related consolidated statements of income or
operations, shareholders’ equity, and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP or IFRS as the case may be,
in each case consistently applied throughout the period covered thereby, except
as otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due inquiry, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) affect or pertain to this Agreement or any
other Loan Document or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and its Subsidiaries is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09 Environmental Compliance.

(a) There are no claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Loan Parties have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

5.10 Insurance. The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance policies of the Loan Parties
comply with the requirements set forth in this Agreement and the other Loan
Documents.

5.11 Taxes. Each Loan Party and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are (i) not yet delinquent
or (ii) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or IFRS, as applicable. No Loan Party has received a written notice from
any Governmental Authority proposing a tax assessment against any Loan Party or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, nor is there any tax sharing agreement applicable to Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Loan Parties, nothing
has occurred that would reasonably be expected to prevent or cause the loss of
such tax-qualified status.

 

64



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) With respect to any Foreign Benefit Arrangement, all material contributions
required to be made by a Loan Party or any ERISA Affiliate or any employee of
such a person that are required by law or by the terms of the arrangement have
been made, or if applicable, accrued in accordance with applicable law and
normal accounting practices of such person, each such arrangement that is
administered by a Loan Party or an ERISA Affiliate required to be registered has
been registered and maintained in good standing with regulatory authorities, and
each such arrangement is in material compliance with applicable law and the
terms of the arrangement.

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) Investment Company Act. None of Borrower, any Person Controlling Borrower,
or any Subsidiary is, or is required to be registered as, an “investment
company” under the Investment Company Act of 1940.

5.14 Disclosure. Borrower has disclosed to Agent and the Lenders (a) all
agreements, instruments and corporate or other restrictions to which it or any
other Loan Party is subject, and (b) all other matters known to it, in each case
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No written report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each Loan Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that actual results may vary and that such variances
could be material).

 

65



--------------------------------------------------------------------------------

5.15 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.16 Solvency. Borrower and its Subsidiaries, on a Consolidated basis, are
Solvent.

5.17 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect

5.18 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (a) is currently the subject of any Sanctions, (b) is located, organized
or residing in any Designated Jurisdiction, or (c) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction (excluding only the “Potential Violation” as such
term is defined in the Third Amendment to Existing Credit Agreement). No Loan,
nor the proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, Agent, L/C Issuer or Swingline
Lender) of Sanctions.

5.19 [Intentionally Omitted].

5.20 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.20(a) a complete and accurate list of: (i) all Subsidiaries, joint
ventures and partnerships and other equity investments of the Loan Parties as of
the Closing Date; and (ii) the ownership of shares of each class of Equity
Interests in each such Subsidiary outstanding on the Closing Date. The
outstanding Equity Interests in all Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens (other than
Permitted Liens).

(b) Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date (as to each Loan Party),
(i) the exact legal name, (ii) any former legal names of such Loan Party in the
four (4) months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization,
(v) the jurisdictions in which such Loan Party is qualified to do business,
(vi) the address of its chief executive office, (vii) the address of its
principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (ix) the organization
identification number, and (x) other than with respect to Borrower, ownership
information (e.g. publicly held or if private or partnership, the owners and
partners of each of the Loan Parties).

 

66



--------------------------------------------------------------------------------

5.21 Intellectual Property; Licenses, Etc. Borrower and its Subsidiaries own, or
possess the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the knowledge of Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by Borrower or any Subsidiary infringes upon any
rights held by any other Person, except to the extent the same, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Subsidiaries to:

6.01 Financial Statements. Deliver to Agent, in form and detail satisfactory to
Agent:

(a) Audited Financial Statements. As soon as available, but in any event within
120 days after the end of each fiscal year of Borrower, a Consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with, at Borrower’s option, GAAP or
IFRS, such Consolidated statements to be audited and accompanied by a report and
opinion of Deloitte & Touche or of an independent certified public accountant of
nationally recognized standing or otherwise reasonably acceptable to Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (provided that the requirements of this subsection (a) with respect
to the delivery of financial statements for any fiscal year shall be deemed
satisfied by publicly filing Borrower’s Form 10-K for such fiscal year with the
SEC, and such financial statements shall be deemed to have been delivered to
Agent under this subsection (a) on the date such Form 10-K has been posted on
the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto).

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each fiscal quarter of Borrower, a Consolidated
balance sheet of Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated statements of income or operations for the
portion of Borrower’s fiscal year then ended, all in reasonable detail, such
Consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Borrower as fairly presenting in
all material respects the financial condition and results of operations of
Borrower and its Subsidiaries in accordance with, at Borrower’s option, GAAP or
IFRS, subject only to normal year-end audit adjustments and the absence of
footnotes (provided that the requirements of this subsection (b) with respect to
the delivery of financial statements for any fiscal quarter shall be deemed
satisfied by publicly filing Borrower’s Form 10-Q for such fiscal quarter with
the SEC, and such financial statements shall be deemed to have been delivered to
Agent under this subsection (b) on the date such Form 10-Q has been posted on
the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto).

 

67



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(f), Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in Sections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to Agent, in form and detail
satisfactory to Agent and the Required Lenders:

(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Borrower, which shall disclose
any material change in accounting policies or financial reporting practices by
Borrower or any Subsidiary, if any.

(b) Changes in Name, Etc. Provide notice to Agent at least five (5) days prior
to (or such extended period of time as agreed to by Agent) any change in any
Loan Party’s legal name, state of organization, or organizational existence.

(c) Audit Reports; Management Letters; Recommendations. Promptly after any
request by Agent or any Lender, copies of any final audit reports or management
letters submitted to the board of directors (or the audit committee of the board
of directors) of any Loan Party by independent accountants in connection with
the accounts or books of any Loan Party or any of its Subsidiaries, or any audit
of any of them.

(d) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to Agent pursuant hereto.

(e) Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section.

(f) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(g) Additional Information. Promptly, such additional information regarding the
business, financial, governance or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as Agent
or any Lender may from time to time reasonably request.

 

68



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
subsection (e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1.01(a); or (b) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that:
(i) Borrower shall deliver paper copies of such documents to Agent upon Agent’s
or any Lender’s request to Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Agent or such Lender and
(ii) Borrower shall notify Agent and each Lender (by fax transmission or other
electronic mail transmission) of the posting of any such documents and provide
to Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (A) Agent, Arranger and/or an Affiliate
thereof may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized Agent, any Affiliate thereof, the Arranger, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its securities for purposes of United States federal
and state securities laws (provided however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) Agent, Arranger, and any Affiliate thereof shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

6.03 Notices. Promptly notify Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Borrower or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by Borrower referred to in Section 2.10(b).

 

69



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
subsection (a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge before the same shall become
delinquent, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies in excess of the
Threshold Amount in the aggregate upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP or IFRS, as applicable,
are being maintained by Borrower or such Subsidiary; (b) all lawful claims in
excess of the Threshold Amount which, if unpaid, would by law become a Lien upon
any of its property; and (c) all Indebtedness for borrowed money with a
principal amount in excess of the Threshold Amount, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons, including, without limitation, terrorism insurance.

(b) Evidence of Insurance. Cause Agent to be named as lenders’ loss payable,
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect of any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause, unless otherwise agreed to by Agent, each
provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to Agent that it
will give Agent thirty (30) days prior

 

70



--------------------------------------------------------------------------------

written notice before any such policy or policies shall be altered or cancelled
(or ten (10) days prior notice in the case of cancellation due to the nonpayment
of premiums). Annually, promptly following expiration of current insurance
coverage, the Loan Parties shall provide, or cause to be provided, to Agent,
such evidence of insurance as required by Agent, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
Agent for the benefit of the Secured Parties is not on the declarations page for
such policy. As requested by Agent, the Loan Parties agree to deliver to Agent
an authorization to share insurance information in such form as may be required
from time to time by each of the Loan Parties’ insurance companies.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP or IFRS, as applicable, in each case
consistently applied, shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary, as the
case may be; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
Borrower shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as Agent or any Lender shall
reasonably require.

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided
however, that, excluding any such visits and inspections during the continuation
of an Event of Default, Agent (who may be accompanied by any Lender at such
Lender’s option and sole expense), may exercise rights under this Section 6.10
no more often than two (2) times during any calendar year and only one (1) such
time shall be at the expense of Borrower, absent the existence and continuation
of an Event of Default; provided further, that when an Event of Default exists
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the sole expense of Borrower at any
time during normal business hours, without advance notice, and without
restriction as to the number of visits per year. Agent and the Lenders shall
give Borrower the opportunity to participate in any discussions they may have
with Borrower’s accountants.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance
existing Indebtedness, for working capital, to make capital expenditures and to
finance Acquisitions made by Borrower or any of its Subsidiaries, in each case
not in contravention of any Law or of any Loan Document.

 

71



--------------------------------------------------------------------------------

6.12 Additional Guarantors; Pledge of Equity of Foreign Subsidiaries. Notify
Agent at the time that any Person becomes a Subsidiary, and promptly thereafter
(and in any event within 30 days), unless otherwise agreed to by Agent in
writing:

(a) with respect to each Significant Subsidiary that is neither a CFC nor owned
or deemed to be owned for U.S. federal tax purposes by a CFC, (i) cause such
Subsidiary to become a Guarantor by executing and delivering to Agent a
Guaranty, (ii) cause Borrower or any Guarantor to pledge all of their respective
Equity Interests in such Significant Subsidiary, and (iii) cause such
Significant Subsidiary to execute a security agreement granting a lien on
substantially all of its assets in the form executed by the Guarantors on the
Closing Date, or to execute such other documents and instruments requested by
Agent in its reasonable discretion;

(b) with respect to each Subsidiary that becomes a Material Foreign Subsidiary
of Borrower after the Closing Date, pledge 65% of its Equity Interests in such
Material Foreign Subsidiary to Agent by executing a pledge agreement in the form
executed by Borrower on the Closing Date, and to provide such evidence that such
security interest has been recorded and is enforceable under the laws of the
applicable foreign jurisdiction if requested by Agent in its reasonable
discretion; and

(c) deliver to Agent documents of the types referred to in Sections 4.01(b) –
(g), (j) and 6.13 and, if requested by Agent, opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in subsection (a)), all in
form, content and scope reasonably satisfactory to Agent.

For the avoidance of doubt, no CFC or Foreign Subsidiary shall be required to
execute a Guaranty.

6.13 Covenant to Give Security.

(a) Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Collateral and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of Agent for the benefit of the Secured Parties to
secure the Secured Obligations pursuant to the terms and conditions of the
Collateral Documents. Each Loan Party shall provide opinions of counsel (if
requested by Agent) and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to Agent.

(b) Landlord Waivers. In the case of the chief executive office and each
headquarter location of the Loan Parties, the Loan Parties will provide Agent
with such estoppel letters, consents and waivers from the landlords on such real
property, in each case, solely to the extent (i) requested by Agent and (ii) the
Loan Parties are able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance reasonably satisfactory to Agent, it being acknowledged and
agreed that any landlord waiver shall be in form and substance reasonably
satisfactory to Agent).

(c) Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) the accounts set forth on Schedule 6.14 and designated as unrestricted
accounts; provided that the aggregate balance in all such accounts does not
exceed $1,000,000, (ii) deposit accounts that are maintained at all times with
depositary institutions as to which Agent shall have received a Qualifying
Control Agreement; provided that a Qualifying Control Agreement shall only be
required for

 

72



--------------------------------------------------------------------------------

deposit accounts that are maintained with Agent if requested by Agent or any
Lender, (iii) securities accounts that are maintained at all times with
financial institutions as to which Agent shall have received, if requested, a
Qualifying Control Agreement; provided that a Qualifying Control Agreement shall
only be required for securities accounts that are maintained with Agent if
requested by Agent or any Lender, and (iv) deposit accounts established solely
as payroll and other zero balance deposit accounts that are maintained with Bank
of America or with any successor Administrative Agent, and other deposit
accounts, so long as at any time the aggregate balance in all such accounts does
not exceed $250,000.

6.14 Principal Depository. To maintain Bank of America as each Loan Party’s
principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

6.15 Further Assurances. Promptly upon reasonable request by Agent, or any
Lender through Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Agent, or any
Lender through Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.16 Keepwell Requirements. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided however, that each Qualified
ECP Guarantor shall only be liable under this Section 6.16 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 6.16, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the full and final payment of the Obligations (other
than contingent Obligations for which no claim has been made), termination of
the Commitments of all Lenders and L/C Issuers, and termination of all Letters
of Credit (or cash collateralization thereof as acceptable to the applicable L/C
Issuer). Each Qualified ECP Guarantor intends that this Section 6.16 constitute,
and this Section 6.16 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

73



--------------------------------------------------------------------------------

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document or securing any Secured Obligation;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than after-acquired property that is affixed to or
incorporated in the property covered by such Lien), (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(b);

(c) Liens for Taxes not yet past due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or IFRS, as applicable;

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves or other provisions with respect
thereto are maintained on the books of the applicable Person; in accordance with
GAAP or IFRS, as applicable;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (other than after-acquired property that is
affixed to or incorporated in the property covered by such Lien), and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(j) leases, licenses, subleases or sublicenses granted to its customers in the
ordinary course of business and in furtherance of the business of Borrower and
its Subsidiaries;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

 

74



--------------------------------------------------------------------------------

(l) Liens consisting of an agreement to Dispose of any property permitted under
Section 7.05, solely to the extent such Disposition is permitted on the date of
the creation of such Lien;

(m) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent permitted under Section 7.02;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens securing Indebtedness that is permitted under Section 7.02(k),
provided that such secured Indebtedness does not exceed $3,500,000 at any time;

(p) Liens on property of Nessco Group or any of its Subsidiaries securing
Indebtedness that is permitted under Section 7.02(l); and

(q) Liens on property of Borrower or any of its Subsidiaries securing
Indebtedness that is permitted under Section 7.02(m).

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents and other Secured Obligations;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any Subsidiary;

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $6,000,000;

(f) Indebtedness that is approved by the Required Lenders in writing in their
sole discretion;

 

75



--------------------------------------------------------------------------------

(g) Indebtedness representing deferred compensation to key executive officers of
Borrower and its Subsidiaries in the ordinary course of business;

(h) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Borrower permitted by Section 7.06(d);

(i) Indebtedness consisting of a purchase price or similar adjustment which is
incurred by Borrower or its Subsidiaries in connection with any Disposition
permitted under Section 7.05;

(j) Indebtedness in respect of netting services, overdraft protection and
similar treasury arrangements in each case in connection with deposit accounts;

(k) Indebtedness in an aggregate principal amount not to exceed $7,500,000 at
any one time outstanding, of which up to $3,500,000 may constitute, secured
Indebtedness pursuant to Section 7.01(o);

(l) Indebtedness owed by Nessco Group or any of its Subsidiaries to Clydesdale
Bank PLC pursuant to the Clydesdale Bonding Facility Agreement in an aggregate
amount not to exceed £2,000,000 or the Dollar Equivalent thereof, at any time
outstanding;

(m) Indebtedness of Borrower or any of its Subsidiaries under the BofA Bonding
Facility;

(n) Indebtedness permitted by Section 7.03(c) or (k); and

(o) Indebtedness owed by Foreign Subsidiaries in an aggregate principal amount
not to exceed $7,500,000 at any time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by Borrower and its Subsidiaries in the form of cash or
Cash Equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of Borrower and Subsidiaries
(i) in an aggregate amount not to exceed $100,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes, and
(ii) after the Closing Date in an aggregate amount not to exceed $500,000 to
enable such officers, directors and employees to pay taxes incurred in
connection with the exercise of cashless warrants and “penny” warrants;

(c) Investments (i) by Borrower and other Loan Parties in any Subsidiary of
Borrower that is not a Loan Party (or in any Person that will become a
Subsidiary of Borrower (but not a Loan Party) upon such Investment), provided
that the aggregate amount of all such Investments in any fiscal year does not
exceed $10,000,000, (ii) by any Loan Party or any Subsidiary in any Loan Party,
and (iii) by Subsidiaries of Borrower that are not Loan Parties in Borrower or
other Subsidiaries of Borrower;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

 

76



--------------------------------------------------------------------------------

(f) Investments existing on the date hereof and set forth on Schedule 7.03;

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted under Section 7.05;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(i) to the extent constituting Investments, transactions permitted under
Sections 7.02, 7.04, 7.05 and 7.06;

(j) the Inmarsat Acquisition;

(k) Investments by any Loan Party in RigNet Luxembourg Holdings in the form of
intercompany loans and/or capital contributions made substantially concurrent
with the closing of the Inmarsat Acquisition or any other Acquisition permitted
under this Agreement;

(l) any Acquisition if (i) such Acquisition is not hostile, (ii) such
Acquisition is of a Person engaged in a similar line of business as Borrower and
its Subsidiaries, (iii) Target EBITDA (tested on a trailing twelve-month basis
as of the last day of the most recent month) is positive, and (iv) after giving
effect thereto, the Consolidated Leverage Ratio (tested as of the last day of
the most recent fiscal quarter) is less than (A) 2.75 to 1.00, if such
Acquisition is consummated on or prior to June 30, 2015, or (B) 2.25 to 1.00
thereafter; and

(m) so long as immediately after giving effect to any such Investment no Event
of Default has occurred and is continuing, other Investments not exceeding
$3,000,000 in the aggregate for Borrower and its Subsidiaries in any fiscal year
of Borrower.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries
(including a merger the purpose of which is to reorganize such Subsidiary in a
new jurisdiction), provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further, that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary and, provided further, that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor.

7.05 Dispositions. Make any Disposition, except:

(a) Permitted Transfers;

 

77



--------------------------------------------------------------------------------

(b) Dispositions of obsolete or worn out property or property no longer used in
the conduct of business, whether now owned or hereafter acquired, in the
ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions that constitute Investments permitted under Section 7.03;

(e) Dispositions permitted by Sections 7.04 and 7.13;

(f) a Sale and Leaseback Transaction with respect to the Specified Property; and

(g) Dispositions not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result therefrom, (ii) the aggregate book value of all property Disposed in
reliance on this clause (i) shall not exceed $5,000,000 in any fiscal year and
(iii) the purchase price for such property shall be paid to Borrower or such
Subsidiary for not less than 75% cash consideration;

provided that, any Disposition pursuant to subsection (a) (other than
Dispositions permitted under clause (b) of the definition of Permitted
Transfers), (b), (c), (f) and (g) shall be for fair market value.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and Agent shall be authorized to and shall take any
actions it deems appropriate in order to effectuate the foregoing.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to Borrower, Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d) Borrower may either repurchase, redeem or otherwise acquire Equity Interests
issued by it with cash or make dividend payments or other distributions to its
shareholders in cash; provided that (x) only one such repurchase, redemption,
acquisition, dividend or distribution shall be permitted following the Closing
Date, (y) the Consolidated Leverage Ratio shall not exceed (A) 2.50 to 1.00, if
such repurchase, redemption, acquisition, dividend or distribution occurs at any
time on or prior to June 30, 2015, or (B) 2.00 to 1.00 thereafter, and (z) no
Default shall have occurred and be continuing or would result therefrom;

(e) so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower may repurchase Equity Interests issued by it from directors,
employees or members of management of Borrower or any Subsidiary (or their
estate, family members, spouse and/or former spouses) after the Closing Date in
an aggregate amount not in excess of $2,000,000; and

 

78



--------------------------------------------------------------------------------

(f) so long as no Default shall have occurred and be continuing or would result
therefrom, Borrower may make repurchases of Equity Interests issued by it deemed
to occur upon the exercise of cashless or penny warrants or employee stock
options.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Except as disclosed on Schedule 7.08, enter
into any transaction of any kind with any Affiliate of Borrower, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Borrower or such Subsidiary as would be obtainable
by Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to intercompany transactions between or among
Borrower and any of its Subsidiaries which are expressly permitted under
Sections 7.02, 7.03, 7.04, 7.05 and 7.06.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document, or any loan agreements relating to the
Indebtedness listed on Schedule 7.02) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided that this subsection (iii) shall not prohibit (x) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, or (y) customary
restrictions in leases, subleases, licenses, or asset sale agreements otherwise
permitted under this Agreement so long as such restrictions relate solely to the
assets subject thereto; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Borrower set forth below to be greater than the
ratio set forth below opposite such period:

 

Measurement Periods

   Maximum
Consolidated
Leverage Ratio  

Closing Date through June 30, 2015

     3.00 to 1.00   

Each fiscal quarter thereafter

     2.50 to 1.00   

 

79



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Borrower to be less
than 1.25 to 1.00.

7.12 Fiscal Year and Accounting Changes.

(a) change its fiscal year; or

(b) make any change in accounting policies or reporting practices, except as
required by GAAP or IFRS, as applicable, or as recommended by Borrower’s
independent public accountants based on their reasonable interpretation of GAAP
or IFRS, as applicable.

7.13 Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction except (a) any Sale and Leaseback Transaction with respect to the
Specified Property, or (b) with Agent’s prior written consent.

7.14 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (b) to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (c) in any other manner
that will result in any violation by any Person (including any Lender, Agent,
Arranger the L/C Issuer or the Swingline Lender) of any Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or (ii) within
three (3) days after the same becomes due, (A) any L/C Obligation or deposit any
funds as Cash Collateral in respect of L/C Obligations, (B) any interest on any
Loan or on any L/C Obligation, or (C) any fee due hereunder, or (iii) within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.03 (a),6.05 (with respect to
Borrower), 6.11 or Article VII, or any Guarantor fails to perform or observe any
term, covenant or agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe (i) any term,
covenant or agreement contained in Section 6.01, and such failure continues for
ten (10) days, or (ii) any other covenant or agreement (not specified in
subsection (a), (b) or (c)(i) above) contained in any Loan Document on its part
to be performed or observed and such failure continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

80



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
of Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded (A) for any Foreign Subsidiary within sixty (60) days after its issue of
levy, and (B) for Borrower or any Domestic Subsidiary, within thirty (30) days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of (x) ten (10) consecutive days for Borrower or
any Domestic Subsidiary, or (y) 60 consecutive days for any Subsidiary of
Borrower that is a CFC, during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

81



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party, or any
Subsidiary that is party to a Collateral Document, contests in writing the
validity or enforceability of any Loan Document or any provision thereof; or any
Loan Party, or any Subsidiary that is party to a Collateral Document, denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document or any provision
thereof; or

(k) Change of Control. There occurs any Change of Control; or

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Agent (with the approval of
requisite Appropriate Lenders (in their sole discretion) as determined in
accordance with Section 11.01); and once an Event of Default occurs under the
Loan Documents, then such Event of Default will continue to exist until it is
expressly waived by the requisite Appropriate Lenders or by Agent with the
approval of the requisite Appropriate Lenders, as required hereunder in Section
11.01.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Agent or any
Lender.

 

82



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) or if at any time
insufficient funds are received by and available to Agent to pay fully all
Secured Obligations then due hereunder, any amounts received on account of the
Secured Obligations shall, subject to the provisions of Sections 2.14 and 2.15,
be applied by Agent in the following order:

(a) to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges,
out-of-pocket expenses, and disbursements of counsel to Agent and amounts
payable under Article III) payable to Agent in its capacity as such;

(b) to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges, out-of-pocket expenses, and disbursements of counsel) to the
respective Lenders and the L/C Issuer arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause (b) payable to them;

(c) to payment of that portion of the Secured Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Secured Obligations arising under the Loan Documents, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause (c) payable to them;

(d) to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Secured Obligations then owing under
Secured Hedge Agreements, Secured Cash Management Agreements and bank guarantees
in connection with the BofA Bonding Facility, ratably among the Lenders, the L/C
Issuer, the Hedge Banks, the Cash Management Banks and Bank of America, as
applicable, in proportion to the respective amounts described in this clause
(d) held by them;

(e) to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by Borrower pursuant
to Sections 2.03 and 2.14; and

(f) the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to subsection (e) above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

 

83



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as
Agent hereunder and under the other Loan Documents and authorizes Agent to take
such actions on its behalf and to exercise such powers as are delegated to Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Agent, the Lenders and the L/C Issuer, and neither Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) Collateral Agent. Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in such Lender’s capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes Agent to act as the agent of
such Lender and the L/C Issuer for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of Agent, shall
be entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial,
advisory, underwriting or other business with any Loan Party or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to the Lenders or to provide notice to or
consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

84



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
Agent or any of its Affiliates in any capacity.

Neither Agent nor any of its Related Parties shall be liable for any action
taken or not taken by Agent under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary), or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to Agent by Borrower, a Lender or the L/C Issuer.

Neither Agent nor any of its Related Parties have any duty or obligation to any
Lender or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

9.04 Reliance by Administrative Agent. Agent shall be entitled to rely upon, and
shall be fully protected in relying and shall not incur any liability for
relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, Agent may presume that such condition is satisfactory to such Lender or
the L/C Issuer unless Agent shall have received notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. Agent may consult with legal counsel (who may be counsel
for the Loan Parties), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel,

 

85



--------------------------------------------------------------------------------

accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objections.

9.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. Agent may at any time resign as Administrative Agent upon thirty
(30) days’ notice to the Lenders, the L/C Issuer and Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
Borrower’s consent so long as no Default or Event of Default exists (which
consent shall not be unreasonably withheld, conditioned or delayed), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment prior to the effective date of the resignation of
Agent gives (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Agent shall notify Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective.

(b) Effect of Resignation or Removal. With effect from the Resignation Effective
Date (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Agent on behalf of the Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

86



--------------------------------------------------------------------------------

(c) L/C Issuer and Swingline Lender. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swingline Lender. If Bank of America resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make LIBOR Daily
Floating Rate Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make LIBOR
Daily Floating Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment by Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to provide credit
support for or effectively assume the obligations of Bank of America with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Agent, Arranger, a Lender or the L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and Agent under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04)
allowed in such judicial proceeding; and

 

87



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to the Lenders
and the L/C Issuer, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent under Sections 2.09, 2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or the L/C Issuer to authorize Agent to
vote in respect of the claim of any Lender or the L/C Issuer or in any such
proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize Agent,
based upon the instruction of the Required Lenders, to (a) credit bid and in
such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Section 363 of the
Bankruptcy Code or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) credit bid and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by (or with the consent or
at the direction of) Agent (whether by judicial action or otherwise) in
accordance with applicable Law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid on a ratable basis (with Secured Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Secured Parties whose Secured Obligations are
credit bid shall be entitled to receive interests (ratably based upon the
proportion of their Secured Obligations credit bid in relation to the aggregate
amount of Secured Obligations so credit bid) in the asset or assets so purchased
(or in the Equity Interests of the acquisition vehicle or vehicles that are used
to consummate such purchase). Except as provided above and otherwise expressly
provided for herein or in the other Collateral Documents, Agent will not execute
and deliver a release of any Lien on any Collateral. Upon request by Agent or
Borrower at any time, the Secured Parties will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 9.09.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorizes Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by Agent under any
Loan Document (i) upon the Facility Termination Date, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 11.01;

 

88



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10. In each case as specified in this
Section 9.10, Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless Agent has received a
Secured Party Designation Notice of such Secured Obligations, together with such
supporting documentation as Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the case of a Facility Termination
Date.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Each Guarantor hereby absolutely and unconditionally, jointly
and severally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Secured Obligations, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of Borrower to the Secured Parties, arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement, any Secured Hedge
Agreement or bank guarantees in connection with the BofA Bonding Facility
(including all renewals, extensions, amendments, refinancings and other
modifications thereof

 

89



--------------------------------------------------------------------------------

and all costs, attorneys’ fees and expenses incurred by the Secured Parties and
payable under this Agreement or any of the other Loan Documents in connection
with the collection or enforcement thereof). Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.
Agent’s books and records showing the amount of the Secured Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations absent manifest error. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Secured
Obligations or any instrument or agreement evidencing any Secured Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Secured Obligations which might otherwise constitute a defense to the
obligations of the Guarantors, or any of them, under this Guaranty (except for
the defense of payment in full of the Secured Obligations), and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

10.02 Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Secured Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Secured Obligations; (c) apply such security and direct the order or manner
of sale thereof as Agent, the L/C Issuer and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Secured Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require Agent or any Secured
Party to proceed against Borrower, proceed against or exhaust any security for
the Secured Obligations, or pursue any other remedy in the power of any Secured
Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties (except for the defense of payment in full of
the Secured Obligations). Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Secured Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Secured Obligations, including but not limited to the benefits of Chapter 34 of
the Texas Business and Commerce Code, §17.01 of the Texas Civil Practice and
Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure, or any similar
statute.

10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Secured Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not Borrower or any other person or entity is joined as a party.

 

90



--------------------------------------------------------------------------------

10.05 Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Secured Obligations and
any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated. If any
amounts are paid to a Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Secured Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Secured Obligations now or hereafter existing and shall remain
in full force and effect until the Facility Termination Date. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of Borrower or a
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Secured Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

10.07 Stay of Acceleration. If acceleration of the time for payment of any of
the Secured Obligations is stayed, in connection with any case commenced by or
against a Guarantor or Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by each Guarantor, jointly and
severally, immediately upon demand by the Secured Parties.

10.08 Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
and any other guarantor such information concerning the financial condition,
business and operations of Borrower and any such other guarantor as such
Guarantor requires, and that none of the Secured Parties has any duty, and such
Guarantor is not relying on the Secured Parties at any time, to disclose to it
any information relating to the business, operations or financial condition of
Borrower or any other guarantor (each Guarantor waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

10.09 Appointment of Borrower. Each of the Guarantors hereby appoints Borrower
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (a) Borrower may execute such documents on behalf of
such Guarantor as Borrower deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by Agent or the Lender
to Borrower shall be deemed delivered to each Guarantor and (c) Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by Borrower on behalf of each Guarantor.

10.10 Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law, but in
all cases subject to the terms of this Agreement and the other Loan Documents.
To the extent that any Guarantor shall be required hereunder to pay a portion of
the Secured Obligations which shall exceed the greater of (a) the amount of the
economic benefit actually received by

 

91



--------------------------------------------------------------------------------

such Guarantor from the Loans and the L/C Borrowings, and (b) the amount which
such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Secured Obligations (excluding the amount thereof repaid
by Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement hereunder is sought bears to the aggregate net worth of all of the
Guarantors at the date enforcement hereunder is sought, then the Guarantors
agree among themselves that such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the net worth of
each other Guarantor at the date enforcement hereunder is sought.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than the Fee Letter), and no consent to any
departure by Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and Borrower or the applicable
Loan Party, as the case may be, and acknowledged by Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided that, in the sole discretion of Agent, only a waiver by
Agent shall be required with respect to immaterial matters or items specified in
Section 4.01(a)(iii) or (iv) with respect to which Borrower has given assurances
satisfactory to Agent that such items shall be delivered promptly following the
Closing Date

(b) without limiting the generality of subsection (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate, or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender, or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

 

92



--------------------------------------------------------------------------------

(g) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by Agent acting alone); or

(j) release Borrower or permit Borrower to assign or transfer any of its rights
or obligations under this Agreement or the other Loan Documents without the
consent of each Lender;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Agent in addition to the
Lenders required above, affect the rights or duties of Agent under this
Agreement or any other Loan Document; (iv) any fee letters executed in
connection therewith may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (vi) subject to Section 9.10, any Collateral
Document may be amended in a writing executed by Agent and the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility), may be effected with the consent of the applicable
Lenders other than Defaulting Lenders, except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein Agent may, with the prior
written consent of Borrower only, amend, modify or supplement this Agreement or
any of the other Loan Documents to cure any ambiguity, omission, mistake, defect
or inconsistency.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, Borrower may replace
such Non-Consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Borrower to be made pursuant to this paragraph).

 

93



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to Borrower or any other Loan Party, Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service shall
be deemed to have been given when received; notices sent by certified or
registered mail shall be deemed to have been given upon the earlier of actual
receipt by the relevant party and four (4) Business Days after deposit in the
mail, postage prepaid; notices and other communications sent by fax transmission
or other electronic mail transmission shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail address and Internet or intranet
websites) pursuant to procedures approved by Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified Agent that it
is incapable of receiving notices under such Article by electronic
communication. Agent, the Swingline Lender, the L/C Issuer or Borrower may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless Agent otherwise prescribes, (i) notices and other communications sent to
an electronic mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail address or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its electronic mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

94



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Agent or any of its Related Parties (collectively, the “Agent Parties”)
have any liability to Borrower, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s, any Loan Party’s or
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of Borrower, Agent, the L/C Issuer and the
Swingline Lender may change its address, facsimile number or telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address, facsimile
number or telephone number or electronic mail address for notices and other
communications hereunder by notice to Borrower, Agent, the L/C Issuer and the
Swingline Lender. In addition, each Lender agrees to notify Agent from time to
time to ensure that Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. Agent, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices, Letter of Credit Applications
and Swingline Loan Notices) purportedly given by or on behalf of any Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

95



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including Borrower
or any other Loan Party) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Agent (and any sub-agent thereof) and its Related Parties only, the

 

96



--------------------------------------------------------------------------------

administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party or any of
Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are (x) determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Borrower or any of its Subsidiaries against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of
Section 3.01(c), this subsection (b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Agent (or any such sub-agent), the L/C Issuer, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

97



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of Agent, the L/C Issuer and the
Swingline Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

98



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Facility, unless each of Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within five (5) Business Days after having received
notice thereof;

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any unfunded Term
Commitment or any Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500; provided however, that Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

 

99



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(A) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Agent, the L/C Issuer or any Lender hereunder (and interest accrued
thereon) and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Agent, acting solely for this purpose as an agent of Borrower (and
such agency being solely for tax purposes), shall maintain at Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and Borrower, Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

100



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Agent, the Lenders and the
L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

101



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to Borrower, resign as Swingline Lender. In the event of any
such resignation as L/C Issuer or Swingline Lender, Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided that, no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swingline
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make LIBOR Daily Floating Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make LIBOR
Daily Floating Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (B) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to provide credit support for or effectively
assume the obligations of Bank of America with respect to such Letters of
Credit.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of Agent, the Lenders and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its Related Parties solely in connection with the transaction contemplated
hereby (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (viii) with the consent of Borrower or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source (not
known to Agent or such Lender to be bound by a confidentiality agreement) other
than Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

102



--------------------------------------------------------------------------------

(b) Non-Public Information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of
Agent, unless (and only to the extent that) the Loan Parties or such Affiliate
is required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by Agent or any Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Loan Parties.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured, secured or unsecured, or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Agent, the L/C Issuer
and the Lenders, and (b) the Defaulting Lender shall provide promptly to Agent a
statement describing in reasonable detail the Secured Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify Borrower and Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. In the event of any
conflict between the right of setoff of any Lender pursuant to a deposit account
control agreement among any Loan Party, Agent, and such Lender in its capacity
as depository bank, and this Section 11.08, such Lender agrees that provisions
of this Section 11.08 shall control.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall

 

103



--------------------------------------------------------------------------------

be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by Agent and when Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or other electronic
mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement. Without limiting the foregoing,
to the extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or electronic mail transmission shall be promptly followed
by such manually executed counterpart.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding (unless such Letter of Credit has been Cash Collateralized).

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by Agent, the L/C Issuer or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives Borrower the right to replace a Lender as a party hereto, then
Borrower may, at its sole expense and effort, upon notice to such Lender and
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

104



--------------------------------------------------------------------------------

(a) Borrower shall have paid to Agent the assignment fee (if any) specified in
Section 11.06(b) (unless waived in writing by Agent);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s outstanding Loans pursuant
to this Section 11.13 shall nevertheless be effective without the execution by
such Non-Consenting Lender of an Assignment and Assumption and such
Non-Consenting Lender shall be deemed to have consented to such Assignment and
Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF TEXAS.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
TEXAS SITTING IN HARRIS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF TEXAS, AND

 

105



--------------------------------------------------------------------------------

ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 Subordination. Each Loan Party (each a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it, whether now existing or hereafter arising, including but not
limited to any obligation of any such other Loan Party to the Subordinating Loan
Party as subrogee of the Secured Parties or resulting from such Subordinating
Loan Party’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of any such other Loan Party to the Subordinating
Loan Party shall be enforced and performance received by the Subordinating Loan
Party as trustee for the Secured Parties and the proceeds thereof shall be paid
over to the Secured Parties on account of the Secured Obligations, but without
reducing or affecting in any manner the

 

106



--------------------------------------------------------------------------------

liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Event of Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
intercompany debt permitted under this Agreement; provided that in the event
that any Loan Party receives any payment of any such debt at a time when such
payment is prohibited by this Section, such payment shall be held by such Loan
Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to Agent.

11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by Agent, Arranger and any Affiliate thereof,
the Arranger and the Lenders are arm’s-length commercial transactions between
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Agent, Arranger and, as applicable, their Affiliates and the Lenders
and their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) Agent, Arranger and their Affiliates and each Lender each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (ii) neither Agent,
Arranger any of their Affiliates nor any Lender has any obligation to Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Agent, Arranger and their
Affiliates and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and none of Agent, Arranger, any of their
Affiliates or any Lender has any obligation to disclose any of such interests to
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of Borrower and each other Loan Party
hereby waives and releases any claims that it may have against Agent, Arranger,
any of their Affiliates or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

11.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Texas Uniform Electronic Transaction Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

11.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or Agent, as applicable, to identify each Loan Party in accordance with the Act.
Borrower and the Loan Parties agree to, promptly following a request by Agent or
any Lender, provide all such other documentation and information that Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

107



--------------------------------------------------------------------------------

11.20 Time of the Essence. Time is of the essence of the Loan Documents.

11.21 Amendment and Restatement of Existing Credit Agreement. This Agreement
amends and restates, but does not extinguish and is not a novation or an accord
and satisfaction of, the Existing Credit Agreement, and any indebtedness
outstanding thereunder shall be deemed to be outstanding under this Agreement.
Nothing in this Agreement shall be deemed to release or otherwise adversely
affect any Lien, mortgage or security interest securing any indebtedness
outstanding under the Existing Credit Agreement or any rights of Bank of
America, whether in its capacity as the “Administrative Agent” or in its
capacity as a “Lender” under the Existing Credit Agreement, against any
guarantor, surety or other party primarily or secondarily liable for such
indebtedness. Borrower and each Guarantor hereby acknowledges and agrees that
all Liens securing the “Obligations” under, and as defined in, the Existing
Credit Agreement are hereby ratified, renewed, and extended to secure the
Secured Obligations (as defined in this Agreement).

11.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures are on the following pages.]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:   /s/ Martin L. Jimmerson, Jr.   Martin L. Jimmerson, Jr.   Chief Financial
Officer

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

LANDTEL, INC.,

a Delaware corporation

By:   /s/ Martin L. Jimmerson, Jr.   Martin L. Jimmerson, Jr.   President

RIGNET SATCOM, INC.,

a Delaware corporation

By:   /s/ Martin L. Jimmerson, Jr.   Martin L. Jimmerson, Jr.   Chief Financial
Officer

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

By:   /s/ Martin L. Jimmerson, Jr.   Martin L. Jimmerson, Jr.   President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Denise Jones   Denise Jones   Assistant Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:   /s/ Shelly A. McGregor   Shelly A. McGregor   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

as Syndication Agent and a Lender

By:   /s/ Megan Biucel   Megan Biucel   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Documentation Agent and a Lender

By:   /s/ Michelle C. Tabar   Michelle C. Tabar   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF TEXAS,

as a Lender

By:   /s/ Marian Livingston   Marian Livingston   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CERTAIN ADDRESSES FOR NOTICES

RigNet, Inc.

1880 South Dairy Ashford, Suite 300

Houston, Texas 77077

Attention: Marty Jimmerson, Chief Financial Officer

Telephone: 281-674-0118

Telecopier: 281-674-0101

Electronic Mail: marty.jimmerson@rig.net

Website Address: www.rig.net

U.S. Taxpayer Identification Number: 76-0677208

with a copy to:

Norton Rose Fulbright

Fulbright & Jaworski LLP

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: Anita M. Tarar

Telephone: 214-855-8235

Telecopier: 214-855-8200

Electronic Mail: anita.tarar@nortonrosefulbright.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Jennifer Ollek, Credit Service Representative

Telephone: 214.209.2642

Telecopier: 214.290.8374

Electronic Mail: jennifer.a.ollek@bankofamerica.com

Bank of America, N.A.

ABA # 026009593

Dallas, Texas

Acct. # 129-2000-883

Attn: Corporate Credit Services

Ref: RIGNET, INC.

 

Schedule 1.01(a) – Page 1



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.—Agency Management

Global Commercial Banking

MC# IL4-135-09-61

135 S. LaSalle St.

Chicago, IL 60603

Attention: Denise Jones, Agency Management Officer II

Telephone: 312.828.1846

Telecopier: 877.206.8413

Electronic Mail: denise.j.jones@baml.com

LENDERS:

Bank of America, N.A.

700 Louisiana, 8th Floor

Houston, Texas 77002

Attention: Jameson Burke

Telephone: 713-247-7062

Telecopier: 713-247-7175

Electronic Mail: jameson.burke@baml.com

with a copy to:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Kenneth Herz

Telephone: 713-547-2542

Telecopier: 713-236-5675

Electronic Mail: kenneth.herz@haynesboone.com

 

Schedule 1.01(a) – Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

INITIAL COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Revolving Commitment      Term Commitment      Applicable Percentages
 

Bank of America, N.A.

   $ 47,297,297.31       $ 22,702,702.69         37.83783784 % 

Compass Bank

   $ 32,094,594.59       $ 15,405,405.41         25.67567568 % 

Wells Fargo Bank, National Association

   $ 32,094,594.59       $ 15,405,405.41         25.67567568 % 

BOKF, NA dba Bank of Texas

   $ 13,513,513.51       $ 6,486,486.49         10.81081081 % 

Total

   $ 125,000,000       $ 60,000,000         100.00000000 % 

 

Schedule 1.01(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

SUBSIDIARIES, JOINT VENTURES, PARTNERSHIPS

AND OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries.

 

Entity Name    Ownership RigNet SatCom, Inc.    100% owned by RigNet, Inc.
LandTel, Inc.    100% owned by RigNet, Inc. LandTel Communications, L.L.C.   
100% owned by LandTel, Inc. ComPetro Communications Holdings LLC    100% owned
by RigNet Global Holdings S.a.r.l. ComPetro Communications LLC    100% owned by
ComPetro Communications Holdings LLC RigNet Luxembourg Holdings S.a.r.l.    100%
owned by RigNet, Inc. RigNet Global Holdings S.a.r.l.    100% owned by RigNet
Luxembourg Holdings S.a.r.l. RigNet E.H. Holding Company AS    100% owned by
RigNet Global Holdings S.a.r.l. RigNet UK Holdings Limited    100% owned by
RigNet E.H. Holding Company AS RigNet UK Limited    100% owned by RigNet UK
Holdings Limited RigNet Scotland Limited    100% owned by RigNet UK Holdings
Limited Nessco Group Holdings Ltd.    100% owned by RigNet Scotland Limited
NesscoInvsat Limited    100% owned by Nessco Group Holdings Ltd. CountryFlow
Limited    100% owned by Nessco Group Holdings Ltd. RigNet Pte Ltd    100% owned
by RigNet UK Holdings Limited RigNet Sdn. Bhd.    100% owned by RigNet UK
Holdings Limited RigNet Australia Pty Ltd    100% owned by RigNet E.H. Holding
Company AS RigNet Qatar W.L.L.   

49% owned by RigNet, Inc.

 

51% owned by Gulf International Development and Trading Company W.L.L.

RigNet Europe AS    100% owned by RigNet E.H. Holding Company AS RigNet AS   
100% owned by RigNet Europe AS RigNet Services Nigeria Limited   

99.9999999% owned by RigNet, Inc.

 

0.00000001% owned by RigNet Pte Ltd

 

Schedule 5.20(a)



--------------------------------------------------------------------------------

ComPetro Comunicações Holdings do Brasil Ltda   

approximately 99% owned by RigNet Global Holdings S.a.r.l.

 

< 1% owned by ComPetro Communications LLC

RigNet Servicos de Telecomunicações Brasil Ltda.   

approximately 99.997419% owned by ComPetro Comunicações Holdings do Brasil Ltda

 

< 1% owned by ComPetro Communications LLC

OilCamp Limited    100% owned by RigNet AS RigNet Middle East LLC   

95% owned by ComPetro Communications Holdings LLC

 

5% owned by ComPetro Communications LLC

RigNet (CA), Inc.    100% owned by RigNet UK Limited RigNet BRN SDN BHD   

50% owned by RigNet Scotland Limited

 

50% owned by RigNet UK Holdings Limited

Shabakat Rafedain Al Iraq Al Jadeed for Trade in Communication Equipment and
Devices LLC    100% owned by RigNet Global Holdings RigNet Company for
Communication Services Ltd    100% owned by RigNet Global Holdings

 

** Note that RigNet, Inc. Saudi Arabia Branch , RigNet, Inc. Abu Dhabi Branch
and RigNet E.H. Holding Company AS US Branch are not stand-alone entities, but
rather branch offices.

Part (b). Joint Ventures.

See part (a) above.

Part (c). Partnerships.

None.

Part (d). Other Equity Investments.

See part (a) above.

 

Schedule 5.20(a)



--------------------------------------------------------------------------------

SCHEDULE 5.20(b)

LOAN PARTIES

 

Legal Name

  

Former
Names

  

Jurisdiction
of
Organization

  

Type of
Organization

  

Foreign
Qualifications

  

Chief Executive
Office and
Principal Place of
Business

  

Taxpayer
Identification
Number

  

Organization
Identification
Number

  

Ownership
Information

RigNet, Inc.    None    Delaware    Corporation   

Louisiana

Montana

Pennsylvania

Texas

  

1880 S. Dairy Ashford

Suite 300

Houston, Texas 77077

   76-0677208    3825110    Public RigNet SatCom, Inc.    None    Delaware   
Corporation   

Louisiana

Texas

  

1880 S. Dairy Ashford

Suite 300

Houston, Texas 77077

   20-5051827    4172516   

Private

See Schedule 5.20(a)

LandTel, Inc.    None    Delaware    Corporation    None   

1880 S. Dairy Ashford

Suite 300

Houston, Texas 77077

   20-5398753    4695382   

Private

See Schedule 5.20(a)

LandTel Communications, L.L.C.    None    Louisiana    Limited Liability Company
  

Alabama

Arkansas

Colorado

Kansas

Louisiana

Mississippi

Montana

New Mexico

North Dakota

Ohio

Oklahoma

Pennsylvania

Texas

Washington

West Virginia

Wyoming

  

1880 S. Dairy Ashford

Suite 300

Houston, Texas 77077

   72-1310127    34510946K   

Private

See Schedule 5.20(a)

 

Schedule 5.20(b)



--------------------------------------------------------------------------------

SCHEDULE 5.21(g)(ii)

LEASED PROPERTY

1880 S. Dairy Ashford

Suite 300

Houston, Texas 77077

 

Schedule 5.21(g)(ii) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.14

EXCLUDED ACCOUNTS

None.

 

Schedule 6.14 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

Debtor

  

Secured Party

  

Jurisdiction

  

Original Filing Date

  

Original Filing
Number

  

Collateral Summary

RigNet, Inc.    Texas Capital Bank, N.A.    Delaware    9/26/2008    2008
3271663    Relates to Motor Vehicle Lease Agreement #22548 dated 8/20/2008
RigNet, Inc.    Texas Capital Bank, N.A.    Delaware    12/9/2008    2008
4085732    Relates to Motor Vehicle Lease Agreement #22690 dated 12/4/2008
RigNet, Inc.    Texas Capital Bank, N.A.    Delaware    12/31/2008    2008
4325021    Relates to Motor Vehicle Lease Agreement #22475 dated 6/25/2008
RigNet, Inc.    Texas Capital Bank, N.A.    Delaware    12/31/2008    2008
4328272    Relates to Motor Vehicle Lease Agreement #22476 dated 6/25/2008
RigNet, Inc.    IBM Credit LLC    Delaware    1/1/2011    2011 0000276   
Specific equipment LandTel Communications, L.L.C.    Great America
Leasing Corporation    Louisiana    12/1/2008    09-1106022    Fax machines

 

Schedule 7.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

 

Loan Party/ Subsidiary

   Lender    Loan Number    Principal Debt as of September 30,
2013  

RigNet, Inc.

   IBM Credit LLC    VP0G51491    $ 3,158.30   

RigNet UK Holdings Limited

   RigNet, Inc.    N/A    $ 50,000,000   

 

Schedule 7.02 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INVESTMENTS

1. Money Market Fund

 

Loan Party

   Financial Institution    Account Number    Account Type  

RigNet, Inc.

   Bank of America


Merrill Lynch

   3657      Money Market Fund   

2. Intercompany Indebtedness

$50,000,000 loan from RigNet, Inc. to RigNet UK Holdings Limited evidenced by a
promissory note dated July 5, 2012.

 

Schedule 7.03 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.08

AFFILIATE TRANSACTIONS

None.

 

Schedule 7.08 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING NOTE

 

$                                               ,         

FOR VALUE RECEIVED, the undersigned (“Borrower”) hereby promises to pay to
[                        ] or its registered assigns (“Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by Lender to Borrower under
that certain Second Amended and Restated Credit Agreement dated as of October 3,
2013 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined unless otherwise defined herein), among Borrower, the
Subsidiaries of Borrower party thereto, as guarantors, Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swingline
Lender, and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swingline Loans, all payments of principal and interest shall be made
to Administrative Agent for the account of Lender in Dollars in immediately
available funds at the address for Administrative Agent specified in the
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of each Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Loans made by Lender shall be evidenced by
one or more loan accounts or records maintained by Lender in the ordinary course
of business. Lender may also attach schedules to this Revolving Note and endorse
thereon the date, amount and maturity of its Revolving Loans and payments with
respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

[This Revolving Note is issued in replacement of, but does not extinguish and is
not a novation or an accord or satisfaction of the Revolving Note dated
[            ], 2012, in the original principal amount of $[            ], made
by Borrower and payable to Lender, and any indebtedness outstanding thereunder
shall be deemed to be outstanding under this Revolving Note.]1

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.

[Signatures appear on following page]

 

1  Insert on Closing Date for Replacement Notes to be delivered in connection
with return of existing notes.

 

Exhibit A

Form of Revolving Note



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Signature Page to Revolving Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount
of Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made by

Schedule to Revolving Note



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

 

$                                               ,         

FOR VALUE RECEIVED, the undersigned (“Borrower”) hereby promises to pay to
[                        ] or its registered assigns (“Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term Loan made by Lender to Borrower under that certain Second
Amended and Restated Credit Agreement dated as of October 3, 2013 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined unless otherwise defined herein), among Borrower, the Subsidiaries of
Borrower party thereto, as guarantors, Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swingline Lender, and L/C
Issuer.

Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by Lender from the date of such Term Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at the address for Administrative Agent specified in the
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of each Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by Lender shall be evidenced by one or more loan
accounts or records maintained by Lender in the ordinary course of business.
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.

[This Term Note is issued in replacement of, but does not extinguish and is not
a novation or an accord or satisfaction of the Term Note dated [            ],
2012, in the original principal amount of $[            ], made by Borrower and
payable to Lender, and any indebtedness outstanding thereunder shall be deemed
to be outstanding under this Term Note.]2

[Signatures appear on following page]

 

 

2  Insert on Closing Date for Replacement Notes to be delivered in connection
with return of existing notes.

 

Exhibit B

Form of Term Note



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Signature Page to Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount
of Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made by

Schedule to Term Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

RIGNET, INC.

Date:                         

This certificate is delivered by RigNet, Inc., a Delaware corporation
(“Borrower”), pursuant to Section 6.02 of that certain Second Amended and
Restated Credit Agreement dated as of October 3, 2013, among Borrower, the
Subsidiaries of Borrower party thereto, as guarantors, Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swingline
Lender, and L/C Issuer (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The undersigned hereby certifies that he/she is a Responsible Officer of
Borrower and further certifies, on behalf of Borrower in such capacity and not
individually, as of the date hereof to Administrative Agent and Lenders that:

(a) The financial statements delivered with this certificate in accordance with
Section 6.01(a) and/or 6.01(b) of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrower
and the Subsidiaries as of the dates and the accounting period covered by such
financial statements [(subject only to normal year-end adjustments and the
absence of footnotes)]1;

(b) The undersigned has reviewed the terms of the Credit Agreement and have
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and conditions of Borrower and the Subsidiaries
during the accounting period covered by such financial statements;

(c) Such review has not disclosed the existence during or at the end of such
accounting period, and the undersigned has no knowledge of the existence as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth in Schedule 1 hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrower has taken, is undertaking and proposes to take
with respect thereto;

(d) Borrower is in compliance with the covenants contained in Section 7.11 of
the Credit Agreement, as demonstrated by the calculation of such covenants
below, except as set forth below; and

(e) The Consolidated Leverage Ratio for the period covered by this certificate,
as demonstrated by the calculations required by Section 7.11(a) attached hereto,
is                     to 1.0. As a result of the foregoing, Level
                    of the Applicable Rate is the applicable Level for purposes
of determining the Applicable Rate for all Loans.

 

1  Include for Section 6.01(b) financial statements.

 

Exhibit C – Page 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate as of the date first written above.

 

RIGNET, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

CONSOLIDATED LEVERAGE RATIO

Section 7.11(a)

 

Consolidated Leverage Ratio for the applicable Measurement Period is defined as
follows:    Consolidated Funded Indebtedness as of the date of determination   
$                       Consolidated EBITDA for the most recently completed
Measurement Period    $                       Consolidated Leverage Ratio (ratio
of Consolidated Funded Indebtedness to EBITDA)                 to 1.0 Maximum
Consolidated Leverage Ratio for the Measurement Period per Section 7.11(a)   
             to 1.0 In Compliance    Yes or No

Compliance Certificate – Consolidated Leverage Ratio Worksheet



--------------------------------------------------------------------------------

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

Section 7.11(b)

 

Consolidated Fixed Charge Coverage Ratio for the applicable Measurement Period
is defined as follows:   

1.      Consolidated EBITDA for the applicable Measurement Period

   $                      

2.      cash Taxes for the applicable Measurement Period

   $                      

3.      Restricted Payments paid in cash by Borrower to the owners of its Equity
Interests for the applicable Measurement Period

   $                      

4.      Unfinanced Capital Expenditures [in excess of $20,000,000]1 for the
applicable Measurement Period

   $                      

5.      any voluntary prepayment of the Obligations for the applicable
Measurement Period

   $                      

6.      line 1 less line 2 less line 3 less line 4 plus line 5

   $                      

7.      current maturities of long term Indebtedness (including, but not limited
to, any Subordinated Debt and Capitalized Leases), but in each case excluding
the scheduled principal payment due and payable by Borrower on the Maturity Date
on any Loan made pursuant to the Credit Agreement

   $                      

8.      Consolidated Interest Charges for the applicable Measurement Period

   $                     

9.      principal payments made in respect of Subordinated Debt for the
applicable Measurement Period

   $                      

10.    Sum of Line 7 plus line 8 plus line 9

   $                      

11.    Ratio of Line 6 to Line 10

                to 1.00 Minimum Consolidated Fixed Charge Coverage for the
Measurement Period    1.25 to 1.00 In compliance?    Yes or No

 

1  To be used for any Measurement Period ending on or prior to              ,
2015.

Aggregate amount since the Closing Date: $                      

 

Compliance Certificate – Consolidated Fixed Charge Coverage Ratio Worksheet



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof. If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]

Schedule 1 to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 3, 2013 (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among RigNet, Inc., a
Delaware corporation (“Borrower”), the Subsidiaries of Borrower party thereto,
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swingline Lender, and L/C Issuer.

The undersigned hereby requests (select one):

A Borrowing of [Revolving Loans][Term Loans]

A conversion or continuation of [Revolving Loans][Term Loans]

 

  1. On                                                  (a Business Day).

 

  2. In the amount of $                                

 

  3. Comprised of                                                      

                    [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

[You are instructed to disburse the $             of the Loans requested
hereunder to

Borrower’s account at Bank of America, N.A., Account No.            .]

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(b) of the Agreement.]1

Borrower hereby represents and warrants that the conditions specified in
Section [4.01][4.02] shall be satisfied on and as of the date of the applicable
Credit Extension.

 

RIGNET, INC., a Delaware corporation By:     Name:     Title:    

 

 

1  Include this sentence in the case of a Revolving Borrowing.

 

Exhibit D

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SWINGLINE LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Swingline Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 3, 2013 (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among RigNet, Inc., a
Delaware corporation (“Borrower”), the Subsidiaries of Borrower party thereto,
as guarantors, Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swingline Lender, and L/C Issuer.

The undersigned hereby requests a Swingline Loan:

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                .

The Swingline Borrowing requested herein complies with the requirements of the
provisos to the second sentence of Section 2.04(a) of the Agreement.

Borrower hereby represents and warrants that the conditions specified in
Section [4.01][4.02] shall be satisfied on and as of the date of the applicable
Credit Extension.

 

RIGNET, INC., a Delaware corporation By:     Name:     Title:    

 

Exhibit E

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in that
certain Second Amended and Restated Credit Agreement identified below (as
amended, restated, extended, supplemented, or otherwise modified in writing from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:  

 

      

 

  2.    Assignee[s]:  

 

      

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower:   RigNet, Inc., a Delaware corporation   4.   
Administrative Agent: Bank of America, N.A., as Administrative Agent under the
Credit Agreement

 

Exhibit F – Page 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

5. Credit Agreement: Second Amended and Restated Credit Agreement dated as of
October 3, 2013, among Borrower, the Subsidiaries of Borrower party thereto, as
guarantors, Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swingline Lender, and L/C Issuer.

 

6. Assigned Interest:

 

Assignor[s]

  

Assignee[s]

  

Facilities
Assigned*

  

Aggregate
Amount of
Commitment/
Loans for all
Lenders

  

Amount of
Commitment/
Loans
Assigned*

  

Percentage
Assigned of
Commitment/

Loans

  

CUSIP
Number

      *Specify Revolving Facility or Term Facility    $                   
*Specify Revolving Loans or Term Loans and amounts                    %   

 

7. Trade Date:                     ]

Effective Date:                    , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

Exhibit F – Page 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

[Consented to and] Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:       Title: [Consented to:

RIGNET, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:                                                                        ]

 

 

Exhibit F – Page 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENTAND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document, or (iv) the performance
or observance by Borrower, any of their respective Subsidiaries or Affiliates,
or any other Person of any of their respective obligations under any Loan
Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

 

Exhibit F – Page 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

 

Exhibit F – Page 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached]

 

 

Exhibit G

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Exhibit G

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

 

LOGO [g607860g82d94.jpg]

 

Exhibit G

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

 

LOGO [g607860g41d50.jpg]

 

Exhibit G

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

 

LOGO [g607860g26l29.jpg]

 

Exhibit G

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

 

LOGO [g607860g04v28.jpg]

 

Exhibit G

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
entered as of October 3, 2013 (“Credit Agreement”), among RigNet, Inc., a
Delaware corporation (“Borrower”), the Guarantors, Lenders, and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent and (b) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                         ,         , 20        

 

Exhibit H-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
entered as of October 3, 2013 (“Credit Agreement”), among RigNet, Inc., a
Delaware corporation (“Borrower”), the Guarantors, Lenders, and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                     ,         , 20        

 

Exhibit H-2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
entered as of October 3, 2013 (“Credit Agreement”), among RigNet, Inc., a
Delaware corporation (“Borrower”), the Guarantors, Lenders, and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                     ,         , 20        

 

Exhibit H-3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
entered as of October 3, 2013 (“Credit Agreement”), among RigNet, Inc., a
Delaware corporation (“Borrower”), the Guarantors, Lenders, and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent and (ii) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     ,         , 20        

 

Exhibit H-4

Form of U.S. Tax Compliance Certificate